UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	January 1, 2013 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Fed’s announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnam’s fundamentally oriented investment approaches are well suited for today’s market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnam’s portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value June 30, 2013 Class IA: $7.22 Class IB: $7.23 Total return at net asset value Citigroup Non-U.S. JPMorgan Barclays U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 6/30/13) shares* shares† Bond Index Bond Index Index‡ 6 months 2.95% 2.97% –2.44% –7.14% 1.83% 1 year 10.56 10.27 –0.69 –5.72 9.74 5 years 40.53 40.48 28.78 13.42 69.56 Annualized 7.04 7.03 5.19 2.55 11.14 10 years 81.29 79.37 55.59 59.51 139.41 Annualized 6.13 6.02 4.52 4.78 9.12 Life 207.75 198.91 204.22 179.43 — Annualized 5.84 5.69 5.78 5.34 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s classIA shares. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. Credit quality P–1 2.6% Aaa 37.3% Aa 0.3% A 0.9% Baa 14.8% Ba 15.2% B 24.4% Caa and below 15.5% Not rated –11.0% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forward contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Diversified Income Fund 1 Report from your fund’s manager What was the bond market environment like during the six months ended June 30, 2013? Spread sectors, meaning sectors that trade at a yield premium to U.S. Treasuries, generally performed well during the first four months of the period. Credit-sensitive fixed-income securities benefited from a more favorable economic backdrop and the tailwind of increased global liquidity resulting from accommodative monetary policy in the United States and overseas. In May, however, the market backdrop became less hospitable, as concern about higher interest rates weighed on sentiment, leading investors to take profits. The debate that began in May about when the Federal Reserve would begin tapering its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Within this changed market environment, bond yields rose and prices fell across most market sectors. Investment-grade bonds suffered negative returns, with longer-maturity sectors posting the worst losses. Emerging-market debt — which was one of the worst-performing sectors — as well as other credit-sensitive categories were hampered by widening spreads. Short-duration, floating-rate bank-loan securities and high-yield bonds posted modest gains. Which strategies and holdings bolstered the fund’s performance during the past six months? Our mortgage credit holdings — both non-agency residential mortgage-backed securities [RMBS] and commercial mortgage-backed securities [CMBS] — helped performance, as investors took advantage of attractive spreads and positive underlying fundamentals in these sectors. Later in the period, we sought to reduce risk by shifting the fund’s allocation from RMBS into CMBS, which were performing better. Our prepayment strategy, which was implemented primarily by investing in collateralized mortgage obligations [CMOs], also contributed to performance, despite negative performance in April and May. During those two months, with interest rates still at extremely low levels, CMOs underperformed due to fears about an accelerating pace of mortgage refinancing. Increased refinancing activity tends to hurt the performance of CMOs because the mortgages underlying the securities are paid off more rapidly. When rates rose from early May into June, investors were encouraged that higher rates may slow the pace of refinancing and mortgage prepayment speeds. As a result, CMOs — particularly those of the interest-only [IO] variety — rebounded nicely in June. Lastly, our high-yield-bond investments aided performance, as positive results from earlier in the period more than offset the sector’s poor returns in May and June. Which strategies detracted versus the benchmark? Our term-structure strategies — interest-rate and yield-curve positioning — slightly detracted. We maintained a short duration during most of the period, meaning we limited the fund’s interest-rate risk, which worked well as rates rose. However, in June, we modestly lengthened the portfolio’s duration in an effort to tactically position the fund to potentially benefit from any pull-back in rates. As it turned out, rates had not yet peaked, so this strategy slightly dampened performance. How did your currency strategy affect performance? Our underweight exposure to the Japanese yen was beneficial, as the yen weakened significantly following the Bank of Japan’s announcement that it would take a more aggressive approach toward monetary easing. Late in the period, we significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions, particularly in emerging markets. We felt this was prudent in light of heightened risk in the marketplace. How did you use derivatives during the period? We used total return swaps as a hedging tool and to help manage the fund’s sector exposure. We also utilized forward currency contracts to hedge the foreign exchange risk associated with non-U.S. bonds. Up until the final month of the period, we also used forward currency contracts to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. Lastly, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. What is your outlook for the coming months? We believe the U.S. economic recovery is on track and should continue at a moderate pace. Despite higher mortgage rates, we believe the U.S. housing recovery will continue. In our view, home sales are improving because of stronger economic activity and better consumer confidence, and not solely because of low mortgage rates. Outside the United States, the global environment appears to be relatively stable, in our estimation, except for China, where weaker growth and high consumer debt levels have created challenges for a government that is trying to stimulate domestic demand. Peripheral eurozone economies have performed better than we anticipated, thanks to sharply lower interest rates in those countries. Core European economies were somewhat weaker than we expected, but data near period-end from Germany, the Netherlands, and Switzerland was encouraging. As for interest rates, while we believe global rates are likely to move higher over the medium to longer term, we think the degree of increase during May and June was more than the current economic environment warrants. Consequently, as noted above, we modestly lengthened the portfolio’s duration in June as a tactical play to potentially capitalize on near-term rate declines. Where are you finding the most compelling investment opportunities? Following the liquidity-driven sell-off in various spread sectors, we selectively added back CMBS and high-yield bonds, seeking to 2 Putnam VT Diversified Income Fund benefit from the improved relative value in these sectors. We also continued to find value in IO CMOs, believing that these securities may benefit should rates move higher from current levels. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Your fund’s managers Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2013, to June 30, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/13 for the 6 months ended 6/30/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.77 $5.03 $3.76 $5.01 Ending value (after expenses) $1,029.50 $1,029.70 $1,021.08 $1,019.84 Annualized expense ratio 0.75% 1.00% 0.75% 1.00% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Diversified Income Fund The fund’s portfolio 6/30/13 (Unaudited) MORTGAGE-BACKED SECURITIES (44.0%)* Principal amount Value Agency collateralized mortgage obligations (15.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.83s, 2032 $196,140 $308,447 IFB Ser. 3408, Class EK, 25.019s, 2037 86,818 127,659 IFB Ser. 2979, Class AS, 23.568s, 2034 36,175 47,721 IFB Ser. 3072, Class SM, 23.091s, 2035 216,660 316,184 IFB Ser. 3072, Class SB, 22.944s, 2035 222,068 322,720 IFB Ser. 3249, Class PS, 21.64s, 2036 197,178 278,992 IFB Ser. 3065, Class DC, 19.283s, 2035 372,960 551,589 IFB Ser. 3727, Class PS, IO, 6.508s, 2038 1,763,487 178,576 IFB Ser. 3998, Class KS, IO, 6.508s, 2027 2,826,269 439,838 IFB Ser. 3895, Class SM, IO, 6.458s, 2040 2,358,164 366,993 IFB Ser. 4048, Class GS, IO, 6.458s, 2040 2,188,611 416,252 IFB Ser. 3940, Class PS, IO, 6.458s, 2040 2,102,281 320,388 IFB Ser. 4032, Class SA, IO, 6.308s, 2042 2,449,565 411,886 IFB Ser. 4125, Class SH, IO, 5.958s, 2042 2,447,062 414,336 IFB Ser. 4105, Class LS, IO, 5.958s, 2041 3,054,465 591,833 Ser. 3632, Class CI, IO, 5s, 2038 802,267 57,964 Ser. 3626, Class DI, IO, 5s, 2037 350,331 9,851 Ser. 304, Class C27, IO, 4 1/2s, 2042 5,790,684 1,004,800 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,909,344 595,002 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,974,677 290,080 Ser. 4019, Class GI, IO, 4 1/2s, 2041 8,864,289 1,323,438 Ser. 4024, Class PI, IO, 4 1/2s, 2041 5,613,217 898,126 Ser. 3747, Class HI, IO, 4 1/2s, 2037 727,195 77,405 Ser. 308, Class S1, 4s, 2043 Δ 2,819,000 637,771 Ser. 3751, Class MI, IO, 4s, 2034 3,218,737 50,148 Ser. 3748, Class NI, IO, 4s, 2034 141,812 6,157 Ser. 4220, Class IE, IO, 4s, 2028 F 3,492,000 400,155 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,200,800 340,420 Ser. 304, IO, 3 1/2s, 2027 5,024,760 580,209 Ser. 304, Class C37, IO, 3 1/2s, 2027 3,682,123 434,564 Ser. 4210, Class PI, IO, 3s, 2041 3,392,012 396,441 Ser. T-57, Class 1AX, IO, 0.004s, 2043 1,840,029 21,640 Ser. 4077, Class TO, PO, zero %, 2041 1,425,896 1,124,533 Ser. 3300, PO, zero %, 2037 92,683 86,659 FRB Ser. 3326, Class WF, zero %, 2035 2,345 2,274 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 143,419 274,439 IFB Ser. 06-8, Class HP, 23.859s, 2036 323,463 527,312 IFB Ser. 07-53, Class SP, 23.492s, 2037 219,207 322,262 IFB Ser. 08-24, Class SP, 22.576s, 2038 256,114 384,174 IFB Ser. 05-122, Class SE, 22.425s, 2035 347,801 501,051 IFB Ser. 05-83, Class QP, 16.892s, 2034 251,055 331,408 IFB Ser. 12-88, Class SB, IO, 6.477s, 2042 5,609,943 860,285 IFB Ser. 10-99, Class NS, IO, 6.407s, 2039 2,828,260 358,850 IFB Ser. 404, Class S13, IO, 6.207s, 2040 5,146,713 861,302 IFB Ser. 10-35, Class SG, IO, 6.207s, 2040 3,693,131 630,344 IFB Ser. 12-132, Class SB, IO, 6.007s, 2042 8,132,966 1,138,859 IFB Ser. 09-100, Class SA, IO, 6.007s, 2039 1,341,497 116,543 IFB Ser. 12-105, Class S, IO, 5.857s, 2042 1,904,290 338,011 IFB Ser. 10-46, Class WS, IO, 5.557s, 2040 2,369,222 292,480 Ser. 374, Class 6, IO, 5 1/2s, 2036 632,181 86,836 Ser. 12-132, Class PI, IO, 5s, 2042 9,281,098 1,674,310 Ser. 398, Class C5, IO, 5s, 2039 404,060 41,618 Ser. 10-13, Class EI, IO, 5s, 2038 229,326 9,136 Ser. 378, Class 19, IO, 5s, 2035 1,596,836 223,560 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 7,272,059 1,213,561 Ser. 409, Class 81, IO, 4 1/2s, 2040 5,836,994 1,036,921 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,677,112 632,004 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 366, Class 22, IO, 4 1/2s, 2035 $707,653 $56,874 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,050,460 304,497 Ser. 13-44, Class PI, IO, 4s, 2043 2,917,347 490,479 Ser. 12-96, Class PI, IO, 4s, 2041 1,465,385 229,069 Ser. 406, Class 2, IO, 4s, 2041 3,573,021 597,409 Ser. 406, Class 1, IO, 4s, 2041 2,435,437 424,740 Ser. 409, Class C16, IO, 4s, 2040 4,042,632 674,283 Ser. 13-13, Class PI, IO, 3 1/2s, 2042 2,394,445 417,352 Ser. 13-35, Class IP, IO, 3s, 2042 3,622,739 451,710 Ser. 13-53, Class JI, IO, 3s, 2041 3,723,885 549,273 Ser. 13-23, Class PI, IO, 3s, 2041 4,393,864 503,537 Ser. 03-W10, Class 1, IO, 1.261s, 2043 643,775 24,695 Ser. 00-T6, IO, 0.747s, 2030 1,727,732 36,714 Ser. 99-51, Class N, PO, zero %, 2029 20,755 19,875 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.884s, 2041 2,703,584 2,821,595 IFB Ser. 10-151, Class SL, IO, 6.508s, 2039 1,523,423 248,653 IFB Ser. 10-163, Class SI, IO, 6.437s, 2037 4,780,362 681,202 IFB Ser. 10-35, Class CS, IO, 6.278s, 2040 4,232,668 761,889 IFB Ser. 10-67, Class SE, IO, 6.258s, 2040 1,443,308 249,389 IFB Ser. 13-91, Class SP, IO, 6.108s, 2042 4,209,000 802,320 IFB Ser. 10-26, Class QS, IO, 6.058s, 2040 2,399,020 434,930 IFB Ser. 13-87, Class SA, IO, 6.008s, 2043 Δ 2,689,000 416,795 IFB Ser. 10-120, Class SB, IO, 6.008s, 2035 756,154 70,133 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 2,483,138 408,278 IFB Ser. 12-77, Class MS, IO, 5.908s, 2042 2,275,361 564,745 IFB Ser. 11-128, Class TS, IO, 5.858s, 2041 2,177,438 445,939 IFB Ser. 10-158, Class SA, IO, 5.858s, 2040 1,328,621 218,797 IFB Ser. 10-151, Class SA, 5.858s, 2040 1,320,042 217,543 IFB Ser. 10-61, Class SJ, IO, 5.858s, 2040 3,144,629 447,449 IFB Ser. 11-70, Class SM, IO, 5.698s, 2041 3,437,000 845,399 IFB Ser. 11-70, Class SH, IO, 5.698s, 2041 3,530,000 869,510 IFB Ser. 10-43, Class KS, IO, 5.558s, 2040 3,022,757 415,025 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 3,678,474 558,286 IFB Ser. 10-37, Class SG, IO, 5.508s, 2040 2,641,842 398,231 IFB Ser. 10-115, Class BS, IO, 5.208s, 2040 4,234,697 600,522 Ser. 13-22, Class OI, IO, 5s, 2043 3,638,229 666,248 Ser. 13-3, Class IT, IO, 5s, 2043 3,246,570 594,526 Ser. 13-6, Class IC, IO, 5s, 2043 2,242,118 411,294 Ser. 12-146, Class IO, IO, 5s, 2042 5,157,871 872,454 Ser. 10-35, Class UI, IO, 5s, 2040 2,991,202 558,510 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 7,270,521 1,303,335 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,459,035 279,974 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 4,286,256 826,819 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 506,245 86,720 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 12,936,973 2,470,401 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,265,002 170,839 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 6,040,858 807,421 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,710,517 188,088 Ser. 13-38, Class LI, IO, 4s, 2043 4,686,066 952,911 Ser. 12-47, Class CI, IO, 4s, 2042 4,737,453 832,750 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,687,227 1,419,754 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 3,178,881 468,885 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,697,114 894,219 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,934,199 631,045 Ser. 11-70, PO, zero %, 2041 5,725,283 4,512,336 Ser. 06-36, Class OD, PO, zero %, 2036 6,200 5,807 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.987s, 2045 3,988,846 698,048 Putnam VT Diversified Income Fund 5 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities (15.6%) Banc of America Commercial Mortgage Trust FRB Ser. 05-6, Class G, 5.358s, 2047 F $829,000 $746,015 Ser. 05-4, Class C, 5.147s, 2045 F 927,000 871,303 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class J, 6 1/8s, 2036 12,737 11,209 Ser. 01-1, Class K, 6 1/8s, 2036 263,575 114,421 Ser. 07-5, Class XW, IO, 0.532s, 2051 37,682,277 413,525 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.083s, 2050 746,000 708,700 FRB Ser. 06-PW12, Class AJ, 5.941s, 2038 730,000 728,166 FRB Ser. 06-PW11, Class AJ, 5.611s, 2039 155,000 161,127 FRB Ser. 05-T20, Class C, 5.296s, 2042 800,000 770,160 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 945,805 Ser. 05-PWR9, Class C, 5.055s, 2042 F 499,000 474,007 Ser. 05-PWR9, Class AJ, 4.985s, 2042 F 229,000 237,199 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 724,998 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 F 501,000 486,500 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.323s, 2044 578,000 552,713 Ser. 07-CD5, Class XS, IO, 0.065s, 2044 24,845,477 108,315 Comm Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 1,613,000 1,343,883 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 F 460,000 501,101 FRB Ser. 04-LB3A, Class E, 5.522s, 2037 852,000 859,242 Commercial Mortgage Trust 144A FRB Ser. 13-CR6, Class D, 4.316s, 2046 741,000 656,893 FRB Ser. 13-CR8, Class D, 3.971s, 2046 902,000 701,847 FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 F 1,754,000 1,526,014 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.55s, 2014 (Ireland) GBP 101,041 136,774 FRB Ser. 05-CT1A, Class D, 1.55s, 2014 (Ireland) GBP 328,253 419,375 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $478,000 489,361 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.29s, 2039 F 28,683,704 503,975 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 448,858 18,403 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class G, 5.881s, 2035 2,558,000 2,569,708 Ser. 02-CP5, Class M, 5 1/4s, 2035 259,378 15,511 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 1,053,000 1,008,038 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 226,150 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.073s, 2020 2,100,289 42,006 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 212,684 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.471s, 2045 385,000 361,900 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 561,000 481,759 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class H, 5.944s, 2039 5,849 5,845 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 $1,053,000 $1,038,616 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C2, Class G, 5.567s, 2036 1,090,000 1,106,682 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 F 2,872,000 2,921,810 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 F 865,000 914,231 FRB Ser. 11-GC3, Class D, 5.728s, 2044 431,000 423,617 FRB Ser. GC10, Class D, 4.563s, 2046 F 498,000 463,031 Ser. 05-GG4, Class XC, IO, 0.924s, 2039 80,225,522 882,481 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.193s, 2030 (Cayman Islands) 308,936 196,175 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 F 775,500 801,441 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 1,059,000 1,060,757 Ser. 06-LDP6, Class AJ, 5.565s, 2043 F 1,508,000 1,594,469 FRB Ser. 05-LDP3, Class D, 5.366s, 2042 974,000 891,405 FRB Ser. 04-CBX, Class B, 5.021s, 2037 316,000 312,657 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 718,513 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 665,000 633,014 FRB Ser. 13-C10, Class D, 4.3s, 2047 825,000 660,955 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 704,000 684,217 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 1,004,000 925,186 FRB Ser. 11-C3, Class E, 5.725s, 2046 F 547,000 588,156 FRB Ser. 12-LC9, Class E, 4.575s, 2047 1,257,000 1,037,848 Ser. 07-CB20, Class X1, IO, 0.196s, 2051 48,879,496 451,158 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,062,915 1,073,544 Ser. 98-C4, Class J, 5.6s, 2035 379,000 410,457 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 F 600,000 578,918 Ser. 06-C6, Class E, 5.541s, 2039 F 900,000 813,800 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C7, Class K, 5.817s, 2037 F 1,040,000 1,015,975 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.388s, 2028 61,031 6 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.441s, 2051 F 575,000 597,765 FRB Ser. 07-C1, Class A3, 6.038s, 2050 51,000 53,148 Ser. 05-MCP1, Class D, 5.023s, 2043 F 454,000 453,194 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 F 1,888,000 1,849,813 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.896s, 2049 1,413,260 35,331 Morgan Stanley BA/ML Trust 144A Ser. 13-C10, Class D, 4.219s, 2046 684,000 553,370 Morgan Stanley Capital I Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,332,595 FRB Ser. 06-HQ8, Class B, 5.677s, 2044 F 2,160,000 2,031,662 Ser. 04-IQ8, Class C, 5.3s, 2040 F 1,680,000 1,737,235 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,112,748 1,068,238 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class D, 5.677s, 2044 F 513,000 474,463 Ser. 07-HQ11, Class C, 5.558s, 2044 F 588,000 538,649 6 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust 144A FRB Ser. 04-HQ3, Class K, 6.082s, 2041 $533,000 $540,995 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.391s, 2043 1,196,000 1,229,703 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 118,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 457,993 68,699 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 481,000 445,153 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.217s, 2045 F 3,205,000 3,275,283 FRB Ser. 07-C34, Class AJ, 6.166s, 2046 483,000 458,705 FRB Ser. 06-C25, Class AJ, 5.919s, 2043 735,000 757,418 FRB Ser. 05-C20, Class B, 5.415s, 2042 1,922,000 1,987,844 Ser. 07-C34, IO, 0.502s, 2046 13,251,533 160,344 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5 5/8s, 2035 1,526,000 1,452,294 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 688,000 645,860 FRB Ser. 12-C9, Class D, 4.963s, 2045 858,000 750,750 Residential mortgage-backed securities (non-agency) (13.4%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, Class 1A1, 2.704s, 2036 1,263,816 1,105,839 Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 520,000 523,900 Ser. 06-2, Class 2A13, 6s, 2036 987,576 997,451 FRB Ser. 06-G, Class 2A5, 0.472s, 2036 625,363 542,502 Banc of America Mortgage Securities Ser. 05-11, Class 1A10, 6s, 2035 850,000 816,000 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 184,794 107,181 Ser. 13-RR1, Class 3A3, 15.491s, 2037 438,526 363,976 Ser. 13-RR1, Class 2A4, 10.827s, 2036 640,000 635,200 Ser. 13-RR1, Class 9A4, 10.451s, 2036 310,000 311,550 Ser. 13-RR1, Class 3A2, 4s, 2037 441,564 445,980 Ser. 13-RR1, Class 4A2, 4s, 2037 482,436 481,230 Ser. 12-RR10, Class 8A2, 4s, 2036 391,577 389,619 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 1,270,000 1,041,400 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 16.35s, 2036 618,538 451,533 FRB Ser. 12-RR12, Class 2A3, 13.88s, 2035 386,276 359,237 FRB Ser. 12-RR12, Class 1A3, 12.788s, 2037 346,405 218,235 FRB Ser. 12-RR11, Class 5A3, 12.607s, 2037 240,356 141,810 FRB Ser. 13-RR2, Class 3A2, 9.049s, 2036 440,000 413,600 FRB Ser. 10-RR12, Class 6A1, 5.998s, 2037 1,430,389 1,494,756 Ser. 12-RR11, Class 9A2, 4s, 2037 1,171,745 1,168,816 Ser. 12-RR12, Class 3A2, 4s, 2037 853,472 849,205 Ser. 12-RR11, Class 4A2, 4s, 2037 697,390 695,647 Ser. 12-RR12, Class 1A2, 4s, 2037 283,325 282,617 Ser. 12-RR11, Class 3A2, 4s, 2036 207,682 207,162 Ser. 12-RR12, Class 2A2, 4s, 2035 343,389 342,531 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 452,321 451,190 Ser. 12-RR11, Class 11A2, 2.6s, 2036 307,615 189,183 FRB Ser. 09-RR11, Class 2A2, 2.47s, 2035 1,060,000 816,836 Ser. 09-RR7, Class 1A7, IO, 1.779s, 2046 36,474,971 1,219,632 Ser. 09-RR7, Class 2A7, IO, 1.604s, 2047 41,711,378 1,693,482 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 06-1, Class A1, 2.37s, 2036 503,115 480,475 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.068s, 2034 $34,783 $2,459 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR4, Class 1A1A, 5.606s, 2037 1,046,224 946,832 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 9.574s, 2037 500,000 469,900 FRB Ser. 11-12, Class 2A2, 0.563s, 2035 1,160,000 916,400 Countrywide Alternative Loan Trust FRB Ser. 06-HY11, Class A1, 0.313s, 2036 606,698 420,138 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 3A4, 2.718s, 2038 800,000 668,000 FRB Ser. 09-13R, Class 5A2, 0.973s, 2035 500,000 450,000 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, PO, 2.484s, 2044 6,140,127 326,194 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.05s, 2043 (United Kingdom) GBP 328,968 491,337 FRB Ser. 03-2, Class 2C1, 2.76s, 2043 (United Kingdom) EUR 880,000 1,124,833 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $3,789 3,708 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 2.648s, 2035 500,000 457,850 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.858s, 2035 610,640 479,079 Lavender Trust 144A Ser. 10-RR2A, Class A3, 6 1/4s, 2036 430,000 452,575 MLCC Mortgage Investors, Inc. Ser. 04-A, Class XA2, IO, 1.242s, 2029 8,326,205 364,688 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.543s, 2035 628,890 512,545 Nomura Resecuritization Trust 144A FRB Ser. 11-2RA, Class 1A2, 5.195s, 2046 1,805,319 1,710,539 Residential Accredit Loans, Inc. Ser. 05-QR1, Class A, 6s, 2034 2,028,031 2,088,872 Structured Asset Mortgage Investments, Inc. FRB Ser. 04-AR7, Class B1, 1.092s, 2035 684,319 417,434 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY6, Class 2A1, 4.638s, 2037 3,046,253 2,475,080 FRB Ser. 04-AR14, Class B1, 2.436s, 2035 900,040 522,023 Ser. 05-AR17, Class X, IO, PO, 1.645s, 2045 8,879,023 499,445 Ser. 04-AR10, Class X, IO, PO, 1.628s, 2044 2,866,013 143,301 Ser. 05-AR11, Class X, IO, PO, 1.526s, 2045 15,825,038 811,824 Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 15,084,743 778,373 FRB Ser. 06-AR1, Class 2A1B, 1.238s, 2046 2,197,226 1,818,204 FRB Ser. 06-AR1, Class 2A1C, 1.238s, 2046 2,287,198 1,280,831 FRB Ser. 06-AR3, Class A1B, 1.168s, 2046 1,268,054 893,978 Ser. 06-AR11, Class 2XPP, IO, PO, 0.911s, 2046 6,151,763 161,176 FRB Ser. 05-AR19, Class A1C3, 0.693s, 2045 2,557,074 2,020,088 FRB Ser. 05-AR17, Class A1C3, 0.673s, 2045 F 1,938,677 1,066,396 FRB Ser. 05-AR8, Class 2AC2, 0.653s, 2045 1,566,338 1,221,744 FRB Ser. 05-AR11, Class A1B2, 0.643s, 2045 947,206 824,069 FRB Ser. 05-AR13, Class A1B2, 0.623s, 2045 1,178,037 1,019,002 FRB Ser. 05-AR17, Class A1B2, 0.603s, 2045 975,749 809,872 FRB Ser. 05-AR19, Class A1C4, 0.593s, 2045 864,325 663,370 FRB Ser. 05-AR11, Class A1B3, 0.593s, 2045 1,813,764 1,596,112 FRB Ser. 05-AR8, Class 2AC3, 0.583s, 2045 558,447 435,589 FRB Ser. 05-AR1, Class A3, 0.553s, 2045 617,379 546,380 FRB Ser. 05-AR19, Class A1B3, 0.543s, 2045 512,941 441,129 FRB Ser. 05-AR6, Class 2AB3, 0.463s, 2045 524,223 461,316 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 $1,188,506 $1,209,305 Ser. 07-12, Class A7, 5 1/2s, 2037 411,126 421,404 Ser. 07-5, Class 1A1, 5 1/2s, 2037 1,297,093 1,342,491 FRB Ser. 05-AR6, Class B1, 4.997s, 2035 605,622 551,116 Total mortgage-backed securities (cost $177,363,024) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (41.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $541,697 $610,033 3 1/2s, TBA, July 1, 2043 7,000,000 7,187,032 U.S. Government Agency Mortgage Obligations (39.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, August 1, 2042 Δ 2,921,663 3,022,761 3 1/2s, with due dates from September 1, 2042 to April 1, 2043 1,949,045 1,979,741 Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 62,936 67,762 4 1/2s, August 1, 2039 245,800 260,308 4s, TBA, July 1, 2043 20,000,000 20,842,188 3 1/2s, with due dates from March 1, 2043 to May 1, 2043 14,938,729 15,075,720 3 1/2s, TBA, July 1, 2043 60,000,000 60,937,500 3 1/2s, TBA, June 1, 2043 35,000,000 35,589,257 3s, TBA, July 1, 2043 28,000,000 27,378,750 Total U.S. government and agency mortgage obligations (cost $176,756,539) U.S. TREASURY OBLIGATIONS (0.4%)* Principal amount Value U.S. Treasury Notes 1/4s, July 15, 2015 i $1,545,000 $1,542,466 1/4s, September 15, 2015 i 305,000 303,994 Total U.S. treasury obligations (cost $1,846,460) CORPORATE BONDS AND NOTES (34.9%)* Principal amount Value Basic materials (2.8%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $75,000 $88,996 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,500 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 140,000 138,600 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 255,000 252,450 Ashland, Inc. 144A sr. unsec. unsub. notes 3s,2016 515,000 517,575 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 417,000 442,020 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 20,000 19,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 105,000 106,050 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 131,963 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Basic materials cont. Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $250,000 $265,000 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 475,000 502,313 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 250,000 240,000 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 130,000 129,350 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 380,880 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 140,000 144,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 275,000 277,063 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 247,000 243,295 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 118,000 114,755 Grohe Holding GmbH 144A company company guaranty sr. FRN notes 4.209s, 2017 (Germany) EUR 218,000 283,473 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 $113,000 116,673 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 406,000 470,960 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 190,000 192,375 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s,2020 270,000 269,325 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 180,000 183,600 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 93,000 94,860 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 424,733 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 225,000 222,188 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 81,000 68,445 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 74,025 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 155,615 205,094 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $330,000 370,425 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 216,000 235,440 LyondellBasell Industries NV sr. unsec. notes 6s,2021 285,000 320,256 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 300,000 329,900 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 540,000 587,572 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 175,000 182,231 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $26,000 27,040 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 100,000 104,250 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 110,000 105,325 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 205,000 219,863 8 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Basic materials cont. Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) $74,000 $75,665 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 21,000 22,733 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 215,000 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 175,000 172,375 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 173,825 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 170,000 184,025 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 177,000 179,655 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 158,000 166,888 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 145,000 140,650 SGL Carbon SE company guaranty sr. sub. FRN notes Ser. EMTN, 1.453s, 2015 (Germany) EUR 182,000 233,228 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 $40,000 42,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 58,163 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 24,625 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 180,000 184,050 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 273,000 257,303 USG Corp. sr. unsec. notes 9 3/4s, 2018 178,000 202,030 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 70,000 68,775 Capital goods (2.2%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s,2020 330,000 336,600 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 566,420 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 117,631 162,052 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 124,648 171,718 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 258,512 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 192,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 398,000 429,840 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 180,000 180,000 Ball Corp. company guaranty sr. unsec. notes 4s,2023 44,000 40,590 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 116,000 126,150 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 37,290 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 135,000 136,350 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 125,000 124,063 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 148,000 150,960 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 382,000 420,200 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Capital goods cont. Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 $36,000 $37,800 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 155,000 146,088 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 82,694 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $185,000 189,625 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 250,000 261,250 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 73,000 44,530 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 242,000 243,815 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 139,569 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $405,000 433,350 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 469,000 596,486 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 248,000 248,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 90,000 84,150 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 27,000 29,430 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 402,000 397,980 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 161,588 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 110,000 146,722 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $400,000 417,000 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 218,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 130,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 214,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 113,575 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 214,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 208,650 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 56,100 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 274,050 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 280,000 301,700 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 291,000 306,278 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Capital goods cont. TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 $50,000 $51,125 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s,2021 190,000 189,050 Communication services (4.6%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 282,000 320,070 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 71,940 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 33,000 35,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 169,290 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 125,000 118,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s,2023 85,000 79,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 228,000 241,680 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 50,000 50,500 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 71,000 72,953 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 23,000 23,029 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 100,000 104,250 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 469,000 498,313 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 140,000 134,400 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 96,075 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 163,200 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 200,000 215,500 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 55,000 56,375 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 443,000 460,720 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 171,000 185,108 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 164,688 DISH DBS Corp. 144A sr. unsec. notes 4 1/4s, 2018 330,000 323,400 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 189,875 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,400 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 912,000 1,003,200 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 277,000 293,620 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 358,063 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 520,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 198,450 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 101,850 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Communication services cont. Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) $224,000 $231,280 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 509,000 514,090 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 320,000 322,400 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 140,000 194,072 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 182,520 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 195,960 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 52,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 25,935 Lynx I Corp. 144A sr. notes 6s, 2021 GBP 290,000 436,665 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 $71,000 76,325 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 416,000 443,040 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 302,198 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 262,515 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 177,000 171,690 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 16,000 13,520 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 64,000 49,440 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 70,000 74,900 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 125,000 118,438 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 215,000 237,575 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 372,328 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 215,475 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 59,200 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 165,485 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 84,435 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 70,175 Sprint Capital Corp. company guaranty 6 7/8s, 2028 182,000 174,720 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 922,000 1,034,945 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 174,000 183,570 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 210,000 241,500 Sprint Nextel Corp. sr. unsec. unsub. notes 7s,2020 134,000 140,700 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 619,943 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Communication services cont. Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 $136,743 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 365,000 479,796 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 110,000 143,980 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 571,565 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 241,889 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 106,568 146,028 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 445,000 545,024 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 581,181 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 195,975 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 82,651 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 $80,000 85,500 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 265,000 275,600 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 406,000 431,375 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 578,574 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 $110,000 102,850 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 80,000 85,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 398,393 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 154,215 Consumer cyclicals (5.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,763 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 24,000 12,000 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 566,000 427,330 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 138,000 106,260 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 212,000 240,090 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 297,000 296,258 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 109,463 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $360,000 $401,400 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 73,500 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 75,000 81,938 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 264,000 266,640 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 131,000 131,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 60,000 60,975 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 270,000 272,025 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 120,000 118,460 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 149,450 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 271,575 Building Materials Corp. 144A sr. notes 6 3/4s,2021 150,000 159,375 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 185,000 204,425 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 80,000 82,000 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 180,000 108,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 105,000 109,331 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 699,000 667,545 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 100,000 109,000 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 120,000 Cenveo Corp. company guaranty sr. notes 8 7/8s,2018 98,000 94,570 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 100,000 105,500 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 210,000 231,788 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 65,100 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 28,800 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 434,410 469,163 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 171,000 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 318,000 308,460 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 252,000 260,820 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s,2022 145,000 149,350 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 160,000 156,000 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Consumer cyclicals cont. Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $213,000 $208,208 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 90,000 97,200 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 405,000 423,225 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 58,350 Ford Motor Credit Co., LLC sr. unsec. notes 5s,2018 520,000 554,540 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 85,000 79,156 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 163,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 329,174 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) $130,000 146,950 Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 229,373 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $241,000 256,966 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 115,000 122,188 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 120,000 122,400 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 263,000 291,273 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 128,925 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 172,425 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 499,938 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 338,000 447,437 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $403,000 459,420 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 97,613 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 71,175 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 156,600 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 375,000 406,875 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 106,313 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 71,925 Lear Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2023 245,000 232,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 270,938 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 90,000 85,500 Lottomatica Group SpA sub. FRN notes Ser. REGS, 8 1/4s, 2066 (Italy) EUR 338,000 456,474 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $115,000 130,963 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 320,000 19,200 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Consumer cyclicals cont. Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) $156,000 $168,090 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 175,000 171,500 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 400,000 437,000 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 90,950 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 160,425 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 151,550 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,500 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 124,000 129,271 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 691,867 723,001 Navistar International Corp. sr. notes 8 1/4s,2021 352,000 345,840 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 355,000 362,100 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 50,000 51,000 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 113,300 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 38,000 40,850 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 122,000 115,290 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 412,300 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 149,000 159,430 Owens Corning company guaranty sr. unsec. notes 9s, 2019 123,000 151,290 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 65,700 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 204,000 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 150,500 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 90,000 90,900 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 73,850 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 86,400 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s,2021 90,000 84,375 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 69,000 74,520 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 170,000 172,125 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 225,770 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 381,000 405,765 Schaeffl er Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 355,000 512,915 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 $85,000 81,600 12 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Consumer cyclicals cont. Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 $90,000 $90,000 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 24,250 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 160,000 154,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 15,000 15,900 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,788 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 145,000 152,794 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 45,000 43,538 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 80,750 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 53,000 55,915 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 148,000 153,735 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 286,000 265,980 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 193,500 197,854 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 385,050 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 65,000 64,838 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 122,000 129,625 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,660 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 278,250 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 473,000 515,570 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 180,000 184,950 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 452,000 477,425 Consumer staples (2.0%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 632,907 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 $65,000 70,688 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 95,000 91,675 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 120,000 114,600 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 285,440 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 239,000 250,950 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 65,000 63,538 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 275,000 302,500 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 56,250 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $250,000 $284,063 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 123,338 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 60,000 58,800 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 50,000 48,875 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 181,613 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 177,600 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 225,000 240,750 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 303,000 452,009 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 182,098 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s,2020 280,000 267,750 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 101,888 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 40,000 41,750 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 51,500 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 291,995 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $83,000 86,943 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 463,450 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 134,550 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 60,000 62,850 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 224,000 234,640 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 123,050 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 314,175 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 282,750 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 300,000 331,125 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 83,063 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 190,000 203,300 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 502,000 549,690 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 196,000 212,170 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 574,000 632,835 Wells Enterprises, Inc. 144A sr. notes 6 3/4s,2020 91,000 95,323 Energy (6.9%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 165,000 167,063 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 184,730 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Energy cont. Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 $339,000 $314,423 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 131,588 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 182,000 146,055 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 446,093 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 247,000 245,765 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 80,200 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 67,438 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s,2017 200,000 210,500 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 404,000 432,280 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 216,450 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 74,589 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $600,000 663,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 60,000 60,750 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 319,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 130,000 128,700 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 114,840 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 158,482 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $114,000 64,980 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 181,218 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,033,555 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 440,000 447,700 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 90,000 87,525 Continental Resources, Inc./OK company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 94,000 103,400 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 535,300 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 85,000 86,488 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 259,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 44,828 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 526,000 491,810 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 140,000 140,350 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 197,000 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Energy cont. FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $161,000 $167,038 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 357,261 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 256,800 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 841,324 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 149,000 172,755 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 529,800 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 262,995 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 386,000 390,825 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 520,000 504,400 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,250 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 90,000 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 133,900 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 151,680 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 75,950 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 85,000 89,250 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 253,000 278,300 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 315,000 300,038 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 104,000 74,880 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 467,625 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 329,000 326,121 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 141,000 136,770 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 300,000 217,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 331,707 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 100,000 99,750 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 310,000 313,100 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 145,600 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 260,238 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 181,763 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 315,000 349,650 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 26,065 14 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Energy cont. Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) $380,000 $399,000 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 191,500 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 383,800 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 517,874 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 201,506 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 400,000 400,000 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,210,000 2,607,547 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 159,175 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 830,000 779,735 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,605,000 1,411,726 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,965,000 1,800,431 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 425,000 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 680,000 822,800 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 185,000 195,852 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 225,225 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 97,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 186,840 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 70,000 68,338 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 95,950 Samson Investment Co. 144A sr. unsec. notes 10s,2020 535,000 563,756 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 116,000 110,780 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 75,000 74,625 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 218,400 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 120,463 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 136,500 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 179,000 186,160 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 220,000 224,950 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 80,588 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 123,131 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s,2017 240,000 246,000 Financials (4.8%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 121,000 116,160 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 110,000 106,425 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 215,000 222,525 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 195,000 208,605 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 $405,000 $436,388 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 910,475 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 185,000 225,700 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 240,000 231,600 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,031,366 Boparan Holdings, Ltd. 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 185,000 303,182 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $82,000 86,510 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 93,803 CIT Group, Inc. sr. unsec. notes 5s, 2022 440,000 436,700 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 175,000 179,156 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 297,000 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 221,988 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 230,000 220,225 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 250,938 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 337,260 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 427,000 433,405 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 208,000 275,790 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 $43,000 44,828 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 551,250 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 70,000 72,100 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 255,000 253,088 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 99,000 100,485 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 78,200 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 220,000 206,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 150,438 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 115,000 116,294 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 375,000 393,292 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 108,120 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 145,000 152,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 103,000 109,180 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 105,000 117,600 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Financials cont. Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 $100,000 $106,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 270,000 259,200 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 265,000 263,675 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 243,000 243,608 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 264,000 260,700 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 155,750 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 174,694 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 235,000 234,413 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 300,000 219,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 400,000 441,259 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. MTN, 7.64s, perpetual maturity (United Kingdom) $300,000 267,000 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 900,000 917,269 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 259,397 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 650,000 672,425 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 338,531 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 100,000 89,500 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 224,598 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 133,000 170,550 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 279,855 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 241,965 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 255,000 271,575 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,000,000 1,058,970 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 426,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,648,000 1,746,880 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,498,000 1,595,370 Health care (2.5%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 125,000 125,000 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 165,000 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 206,028 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Health care cont. Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 $211,096 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $285,000 293,728 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 225,000 238,500 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 374,103 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $205,000 208,075 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 100,000 106,375 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 137,207 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 670,795 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 291,000 309,188 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 170,000 171,700 Envision Healthcare Holdings, Inc. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 260,000 263,250 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 213,200 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 248,625 HCA, Inc. sr. notes 6 1/2s, 2020 1,046,000 1,132,295 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 81,770 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 436,275 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 202,000 203,894 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 112,000 113,960 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 109,725 Jaguar Holding Co. II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 180,000 198,900 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 259,545 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 160,000 165,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 255,000 277,313 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 152,000 161,880 Priory Group No. 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 406,000 624,687 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) EUR 145,000 188,633 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 $90,000 89,775 Service Corp. International/US sr. notes 7s, 2019 105,000 111,038 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 309,000 316,725 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 296,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 345,050 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 175,770 175,770 16 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Health care cont. Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 $215,000 $226,825 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 255,000 268,388 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 60,000 55,950 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 185,000 169,738 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 40,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 102,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 39,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 41,400 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 255,000 261,375 Technology (1.1%) Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 148,000 112,110 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 378,000 341,145 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 30,000 30,375 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 355,826 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 50,000 55,500 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 20,000 22,000 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 106,000 108,650 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 435,000 460,013 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 279,000 284,580 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 114,450 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 135,000 138,713 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 169,575 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 170,000 153,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 56,100 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 167,000 181,195 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 75,863 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 457,600 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 164,881 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 230,000 221,039 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 145,725 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 215,180 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 274,348 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 316,408 CORPORATE BONDS AND NOTES (34.9%)* cont. Principal amount Value Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 $721,359 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $249,000 268,298 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 485,000 535,925 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 175,000 174,125 Utilities and power (2.1%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 720,000 810,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s,2021 180,000 197,550 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s,2023 85,000 79,263 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 203,000 220,255 Calpine Corp. 144A sr. notes 7 1/4s, 2017 536,000 558,780 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 290,000 321,611 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s,2019 555,000 694 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 309,840 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 444,113 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 331,000 362,445 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 120,000 132,600 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 1,050,000 1,147,125 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 439,185 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 95,000 101,650 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 70,000 74,900 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 365,000 411,538 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 135,576 138,965 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 80,000 74,329 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 381,000 419,100 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 72,150 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 923,830 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 854,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 175,744 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 152,675 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 120,000 108,600 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 65,000 78,941 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 119,000 88,953 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 156,000 212,642 Total corporate bonds and notes (cost $142,197,861) Putnam VT Diversified Income Fund 17 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.3%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $314,525 $169,843 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 1,730,875 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 461,000 470,220 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,315,000 3,738,948 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 2,981,147 1,609,819 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) units 1,350 620,415 Brazil (Federal Republic of) unsub. notes 10s, 2014 (Brazil) units 1,080 509,019 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 491,192 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) $360,000 376,650 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 526,650 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $930,000 974,501 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 213,000 115,567 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 153,000 83,184 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 213,000 114,668 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 333,000 179,548 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,203,000 650,922 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 283,000 153,826 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 553,000 301,911 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 773,000 423,690 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 463,000 252,594 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 213,000 116,798 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 493,000 270,630 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 93,000 51,029 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 1,383,000 764,861 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.3%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 153,000 $85,699 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 773,000 441,832 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 153,000 89,527 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 653,000 391,040 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 2,173,000 1,356,484 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 203,000 132,392 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 933,000 639,317 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $480,000 467,806 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 246,400 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 611,208 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 13,350,000 400,448 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $695,000 576,850 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 1,920,000 2,759,905 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) $430,000 462,250 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 570,000 714,088 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) $1,200,000 1,249,212 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 235,000 240,022 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,446,473 1,694,182 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 205,470 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 250,000 233,992 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 570,000 799,923 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $240,000 251,746 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,230,000 1,434,660 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) 975,000 979,875 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 275,000 253,000 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 400,000 395,996 18 Putnam VT Diversified Income Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.3%)* cont. Principal amount Value Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $1,805,000 $1,796,627 Ukraine (Government of) 144A sr. unsec. notes 7.8s, 2022 (Ukraine) 475,000 422,750 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 200,750 United Mexican States unsec. bonds 6 1/2s, 2022 (Mexico) MXN 46,092,000 3,716,152 United Mexican States unsec. bonds Ser. M20, 10s, 2024 (Mexico) MXN 32,535,000 3,332,732 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) $265,000 177,518 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 1,270,829 Total foreign government and agency bonds and notes (cost $45,364,227) SENIOR LOANS (1.3%)* c Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ $250,000 $245,000 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 169,575 169,787 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 34,095 34,095 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 1,052,078 927,933 CCM Merger, Inc. bank term loan FRN Ser. B, 5s,2017 302,024 300,892 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 283,000 285,869 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.944s, 2019 569,000 517,612 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 197,428 196,758 First Data Corp. bank term loan FRN 4.193s, 2018 121,183 117,977 First Data Corp. bank term loan FRN 4.193s, 2017 12,896 12,616 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 241,020 231,896 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.2s, 2014 ‡‡ 72,825 70,604 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.2s, 2014 ‡‡ 41,452 40,188 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 180,000 179,798 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 144,788 146,598 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s,2017 65,367 65,585 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 215,000 213,992 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 117,300 114,661 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 91,713 91,742 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.72s, 2017 645,637 450,816 Travelport, LLC bank term loan FRN 9 1/2s, 2016 310,111 316,895 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 63,134 62,661 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s,2020 165,000 165,560 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 204,427 202,382 SENIOR LOANS (1.3%)* c cont. Principal amount Value Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 $155,000 $154,640 West Corp. bank term loan FRN Ser. B8, 3 3/4s,2018 30,576 30,530 Total senior loans (cost $5,508,954) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 438 $416,305 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,855 230,673 M/I Homes, Inc. $2.438 pfd. 5,132 130,866 Total preferred stocks (cost $652,758) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 10,093 $487,618 United Technologies Corp. $3.75 cv. pfd. 2,800 166,208 Total convertible preferred stocks (cost $616,522) COMMON STOCKS (0.1%)* Shares Value Tribune Co. † 4,609 $262,252 Tribune Co. Class 1C F 402,438 100,609 Trump Entertainment Resorts, Inc. † 71 142 Total common stocks (cost $223,875) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $148,281 Total convertible bonds and notes (cost $137,058) WARRANTS (—%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $2,960 Total warrants (cost $111) SHORT-TERM INVESTMENTS (5.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.03% L 7,191,996 $7,191,996 SSgA Prime Money Market Fund 0.03% P 4,980,000 4,980,000 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 # ## $1,526,000 1,525,231 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 # ## 889,000 888,357 U.S. Treasury Bills with an effective yield of zero % February 6, 2014 i 857,000 856,400 U.S. Treasury Bills with an effective yield of zero % August 22, 2013 i 111,000 111,000 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 # ## 492,000 491,836 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.13%, May 29, 2014 ## 356,000 355,590 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.17%, October 17, 2013 # ## § 4,487,000 4,486,291 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, April 3, 2014 # ## 3,100,000 3,097,387 Total short-term investments (cost $23,981,838) Total investments (cost $574,649,227) Putnam VT Diversified Income Fund 19 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound ILS Israeli Shekel INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona USD/$ United States Dollar Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $415,222,888. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $144,969,959 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value) United States 83.7% Ireland 0.7% Russia 2.3 Brazil 0.7 Mexico 1.7 Canada 0.6 Venezuela 1.6 Ukraine 0.6 Argentina 1.3 Germany 0.6 Greece 1.2 Other 3.1 United Kingdom 1.0 Total 100.0% Luxembourg 0.9 FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $225,032,750) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 9/18/13 $42,565 $42,918 $353 Canadian Dollar Buy 7/17/13 2,155,365 2,215,377 (60,012) Canadian Dollar Sell 7/17/13 2,155,365 2,216,575 61,210 Chilean Peso Buy 7/17/13 1,252,740 1,332,491 (79,751) Chilean Peso Sell 7/17/13 1,252,740 1,276,804 24,064 Euro Buy 9/18/13 536,462 539,484 (3,022) Japanese Yen Sell 8/22/13 30,333 59,243 28,910 Peruvian New Sol Buy 7/17/13 1,551,813 1,669,794 (117,981) Peruvian New Sol Sell 7/17/13 1,551,813 1,628,238 76,425 20 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $225,032,750) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. cont. Singapore Dollar Sell 8/22/13 $1,431,132 $1,438,338 $7,206 South Korean Won Buy 8/22/13 946,862 958,935 (12,073) South Korean Won Sell 8/22/13 946,862 948,882 2,020 Swiss Franc Buy 9/18/13 527,604 541,531 (13,927) Swiss Franc Sell 9/18/13 527,604 526,595 (1,009) Barclays Bank PLC Australian Dollar Sell 7/17/13 2,549,697 2,652,955 103,258 Brazilian Real Sell 7/17/13 416,982 351,252 (65,730) British Pound Sell 9/18/13 1,414,979 1,432,199 17,220 Canadian Dollar Sell 7/17/13 1,082,245 1,090,275 8,030 Chilean Peso Buy 7/17/13 1,878,260 1,968,982 (90,722) Chilean Peso Sell 7/17/13 1,878,260 1,924,541 46,281 Euro Sell 9/18/13 4,462,922 4,511,115 48,193 Indonesian Rupiah Sell 8/22/13 315,283 278,512 (36,771) Japanese Yen Sell 8/22/13 465,065 469,964 4,899 Malaysian Ringgit Buy 8/22/13 1,507,022 1,594,713 (87,691) Malaysian Ringgit Sell 8/22/13 1,507,022 1,545,173 38,151 Mexican Peso Sell 7/17/13 1,451,188 1,462,747 11,559 New Taiwan Dollar Buy 8/22/13 326,186 330,990 (4,804) New Taiwan Dollar Sell 8/22/13 326,186 328,298 2,112 Norwegian Krone Buy 9/18/13 1,038,829 1,038,679 150 Norwegian Krone Sell 9/18/13 1,006,438 1,062,953 56,515 Polish Zloty Sell 9/18/13 149,343 151,028 1,685 Russian Ruble Buy 9/18/13 210,721 216,003 (5,282) Russian Ruble Sell 9/18/13 210,721 214,350 3,629 Singapore Dollar Sell 8/22/13 2,377,487 2,382,186 4,699 Swedish Krona Buy 9/18/13 1,097,645 1,137,947 (40,302) Swedish Krona Sell 9/18/13 1,097,645 1,119,342 21,697 Swiss Franc Sell 9/18/13 2,933,921 2,930,130 (3,791) Citibank, N.A. Australian Dollar Buy 7/17/13 2,247,314 2,763,165 (515,851) Brazilian Real Sell 7/17/13 628,778 591,521 (37,257) British Pound Sell 9/18/13 995,258 1,000,889 5,631 Canadian Dollar Buy 7/17/13 1,047,171 1,103,241 (56,070) Euro Buy 9/18/13 2,113,687 2,124,168 (10,481) Japanese Yen Sell 8/22/13 728,470 838,762 110,292 Mexican Peso Buy 7/17/13 638,602 639,694 (1,092) Mexican Peso Sell 7/17/13 638,602 640,292 1,690 South African Rand Buy 7/17/13 930,445 975,598 (45,153) South African Rand Sell 7/17/13 930,445 984,434 53,989 Swedish Krona Buy 9/18/13 84,225 86,102 (1,877) Swedish Krona Sell 9/18/13 84,225 83,461 (764) Swiss Franc Sell 9/18/13 2,068,884 2,066,638 (2,246) Thai Baht Buy 8/22/13 995,501 1,052,183 (56,682) Thai Baht Sell 8/22/13 995,501 1,020,926 25,425 Turkish Lira Sell 9/18/13 312,156 316,095 3,939 Credit Suisse International Australian Dollar Buy 7/17/13 54,995 182,233 (127,238) Brazilian Real Buy 7/17/13 1,417,095 1,526,934 (109,839) Brazilian Real Sell 7/17/13 1,417,095 1,473,103 56,008 British Pound Buy 9/18/13 914,993 922,899 (7,906) Canadian Dollar Buy 7/17/13 5,307,524 5,491,561 (184,037) Putnam VT Diversified Income Fund 21 FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $225,032,750) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Canadian Dollar Sell 7/17/13 $5,307,524 $5,462,979 $155,455 Chilean Peso Buy 7/17/13 1,567,040 1,652,931 (85,891) Chilean Peso Sell 7/17/13 1,567,040 1,604,057 37,017 Chinese Yuan Buy 8/22/13 1,402,542 1,392,875 9,667 Chinese Yuan Sell 8/22/13 1,402,542 1,395,966 (6,576) Czech Koruna Sell 9/18/13 610,380 621,942 11,562 Euro Sell 9/18/13 697,531 695,000 (2,531) Indonesian Rupiah Buy 8/22/13 325,382 330,927 (5,545) Indonesian Rupiah Sell 8/22/13 325,382 325,608 226 Japanese Yen Buy 8/22/13 3,013,704 3,004,924 8,780 Mexican Peso Sell 7/17/13 801,927 817,206 15,279 New Taiwan Dollar Buy 8/22/13 326,186 329,461 (3,275) New Taiwan Dollar Sell 8/22/13 326,186 328,298 2,112 Norwegian Krone Buy 9/18/13 355,766 429,973 (74,207) Philippine Peso Buy 8/22/13 716,247 753,816 (37,569) Philippine Peso Sell 8/22/13 716,247 731,497 15,250 Polish Zloty Buy 9/18/13 944,341 980,348 (36,007) Polish Zloty Sell 9/18/13 944,341 968,251 23,910 Russian Ruble Buy 9/18/13 148,843 152,557 (3,714) Russian Ruble Sell 9/18/13 148,843 151,383 2,540 South African Rand Buy 7/17/13 1,245,072 1,280,747 (35,675) South African Rand Sell 7/17/13 1,245,072 1,292,857 47,785 Swedish Krona Sell 9/18/13 1,389,588 1,440,126 50,538 Swiss Franc Buy 9/18/13 1,176,726 1,154,202 22,524 Turkish Lira Sell 9/18/13 312,156 316,276 4,120 Deutsche Bank AG Australian Dollar Sell 7/17/13 1,366,111 1,429,946 63,835 Brazilian Real Buy 7/17/13 917,574 977,383 (59,809) Brazilian Real Sell 7/17/13 917,574 953,701 36,127 British Pound Sell 9/18/13 1,118,849 1,128,443 9,594 Canadian Dollar Sell 7/17/13 361,097 390,168 29,071 Euro Sell 9/18/13 1,935,040 1,946,516 11,476 Japanese Yen Buy 8/22/13 1,046,721 980,880 65,841 Mexican Peso Buy 7/17/13 4,406,968 4,622,439 (215,471) Mexican Peso Sell 7/17/13 4,406,968 4,592,323 185,355 Norwegian Krone Buy 9/18/13 125,872 131,328 (5,456) Norwegian Krone Sell 9/18/13 125,872 125,980 108 Polish Zloty Buy 9/18/13 396,900 403,072 (6,172) Polish Zloty Sell 9/18/13 396,900 407,145 10,245 Swedish Krona Buy 9/18/13 436,754 457,455 (20,701) Swiss Franc Buy 9/18/13 1,082,859 1,089,712 (6,853) Swiss Franc Sell 9/18/13 1,082,859 1,081,244 (1,615) Goldman Sachs International British Pound Sell 9/18/13 549,391 554,174 4,783 Canadian Dollar Sell 7/17/13 106,457 89,075 (17,382) Euro Sell 9/18/13 3,365,909 3,383,643 17,734 Japanese Yen Sell 8/22/13 630,660 740,982 110,322 Norwegian Krone Buy 9/18/13 269,394 269,650 (256) Norwegian Krone Sell 9/18/13 269,394 281,019 11,625 HSBC Bank USA, National Association Australian Dollar Sell 7/17/13 2,397,957 2,492,802 94,845 British Pound Sell 9/18/13 1,078,868 1,088,020 9,152 22 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $225,032,750) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Canadian Dollar Sell 7/17/13 $1,391,539 $1,413,103 $21,564 Euro Sell 9/18/13 2,620,070 2,613,509 (6,561) Indian Rupee Sell 8/22/13 515,802 535,710 19,908 Indonesian Rupiah Sell 8/22/13 315,283 300,969 (14,314) Japanese Yen Buy 8/22/13 2,516,465 2,491,764 24,701 Norwegian Krone Buy 9/18/13 1,078,822 1,068,995 9,827 Philippine Peso Buy 8/22/13 319,697 336,598 (16,901) Philippine Peso Sell 8/22/13 319,697 323,072 3,375 Polish Zloty Buy 9/18/13 311,925 324,020 (12,095) Polish Zloty Sell 9/18/13 311,925 320,826 8,901 Russian Ruble Buy 9/18/13 412,438 419,798 (7,360) Russian Ruble Sell 9/18/13 412,438 422,666 10,228 South African Rand Buy 7/17/13 930,445 975,224 (44,779) South African Rand Sell 7/17/13 930,445 984,015 53,570 Swedish Krona Buy 9/18/13 1,016,904 1,057,971 (41,067) Thai Baht Buy 8/22/13 316,320 334,077 (17,757) Thai Baht Sell 8/22/13 316,320 321,354 5,034 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 2,676,405 3,233,582 (557,177) Brazilian Real Sell 7/17/13 411,489 379,273 (32,216) British Pound Sell 9/18/13 1,244,415 1,255,145 10,730 Canadian Dollar Sell 7/17/13 1,666,140 1,689,053 22,913 Chilean Peso Buy 7/17/13 1,573,968 1,656,431 (82,463) Chilean Peso Sell 7/17/13 1,573,968 1,593,309 19,341 Chinese Yuan Buy 8/22/13 857,889 851,436 6,453 Chinese Yuan Sell 8/22/13 857,889 853,686 (4,203) Czech Koruna Sell 9/18/13 610,380 620,912 10,532 Euro Sell 9/18/13 3,165,257 3,168,653 3,396 Japanese Yen Sell 8/22/13 1,773,570 1,876,196 102,626 Malaysian Ringgit Buy 8/22/13 1,141,701 1,181,812 (40,111) Malaysian Ringgit Sell 8/22/13 1,141,701 1,170,952 29,251 Mexican Peso Sell 7/17/13 1,824,876 1,841,923 17,047 New Taiwan Dollar Buy 8/22/13 326,186 329,285 (3,099) New Taiwan Dollar Sell 8/22/13 326,186 328,519 2,333 Norwegian Krone Buy 9/18/13 1,512,291 1,534,170 (21,879) Polish Zloty Buy 9/18/13 67,992 76,132 (8,140) Russian Ruble Sell 9/18/13 34,333 30,833 (3,500) Singapore Dollar Sell 8/22/13 2,377,487 2,374,185 (3,302) South African Rand Buy 7/17/13 320,461 317,962 2,499 South African Rand Sell 7/17/13 320,461 316,825 (3,636) South Korean Won Buy 8/22/13 949,455 961,289 (11,834) South Korean Won Sell 8/22/13 949,455 952,056 2,601 Swedish Krona Buy 9/18/13 1,048,864 1,061,133 (12,269) Swedish Krona Sell 9/18/13 1,048,864 1,068,608 19,744 Swiss Franc Sell 9/18/13 521,353 520,559 (794) State Street Bank and Trust Co. Australian Dollar Sell 7/17/13 1,377,987 1,422,589 44,602 Brazilian Real Sell 7/17/13 431,230 382,724 (48,506) British Pound Sell 9/18/13 1,052,721 1,065,606 12,885 Canadian Dollar Sell 7/17/13 118,528 91,050 (27,478) Chilean Peso Sell 7/17/13 585,403 528,455 (56,948) Colombian Peso Buy 7/17/13 1,276,932 1,337,659 (60,727) Putnam VT Diversified Income Fund 23 FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $225,032,750) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Colombian Peso Sell 7/17/13 $1,276,932 $1,296,927 $19,995 Czech Koruna Sell 9/18/13 610,380 621,039 10,659 Euro Buy 9/18/13 301,174 321,325 (20,151) Japanese Yen Sell 8/22/13 2,402,140 2,485,114 82,974 Mexican Peso Sell 7/17/13 677,894 659,188 (18,706) Norwegian Krone Buy 9/18/13 378,077 400,471 (22,394) Polish Zloty Buy 9/18/13 321,480 327,996 (6,516) Polish Zloty Sell 9/18/13 321,480 332,046 10,566 Singapore Dollar Sell 8/22/13 2,532,846 2,531,218 (1,628) South Korean Won Buy 8/22/13 629,068 628,245 823 South Korean Won Sell 8/22/13 629,068 619,864 (9,204) Swedish Krona Buy 9/18/13 1,135,396 1,160,302 (24,906) Swiss Franc Buy 9/18/13 757,185 754,843 2,342 UBS AG Australian Dollar Sell 7/17/13 1,468,245 1,413,609 (54,636) British Pound Sell 9/18/13 549,847 554,515 4,668 Canadian Dollar Sell 7/17/13 41,252 53,077 11,825 Chilean Peso Buy 7/17/13 1,256,069 1,312,605 (56,536) Chilean Peso Sell 7/17/13 1,256,069 1,281,216 25,147 Euro Sell 9/18/13 121,225 120,704 (521) Japanese Yen Sell 8/22/13 817,305 874,325 57,020 Mexican Peso Sell 7/17/13 1,286,214 1,276,722 (9,492) New Taiwan Dollar Buy 8/22/13 660,998 673,537 (12,539) New Taiwan Dollar Sell 8/22/13 660,998 666,061 5,063 Norwegian Krone Buy 9/18/13 798,018 835,705 (37,687) Philippine Peso Buy 8/22/13 630,560 660,748 (30,188) Philippine Peso Sell 8/22/13 630,560 645,060 14,500 Polish Zloty Buy 9/18/13 623,880 648,071 (24,191) Polish Zloty Sell 9/18/13 623,880 642,357 18,477 Russian Ruble Sell 9/18/13 198,307 199,141 834 Singapore Dollar Sell 8/22/13 2,377,486 2,369,673 (7,813) Swedish Krona Sell 9/18/13 1,029,601 1,057,991 28,390 Swiss Franc Sell 9/18/13 3,492,037 3,486,862 (5,175) WestPac Banking Corp. Australian Dollar Buy 7/17/13 867,409 1,102,272 (234,863) British Pound Sell 9/18/13 386,429 391,787 5,358 Canadian Dollar Sell 7/17/13 861,348 858,805 (2,543) Euro Sell 9/18/13 2,329,184 2,342,255 13,071 Japanese Yen Sell 8/22/13 2,876,233 3,049,413 173,180 Mexican Peso Buy 7/17/13 3,514,388 3,676,696 (162,308) Mexican Peso Sell 7/17/13 3,514,388 3,680,547 166,159 Total 24 Putnam VT Diversified Income Fund FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/13/ Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 2 $216,547 Sep-13 $6,732 Canadian Government Bond 10 yr (Long) 32 3,998,403 Sep-13 (143,737) Euro-Bobl 5 yr (Long) 9 1,466,699 Sep-13 (8,344) Euro-Bund 10 yr (Short) 34 6,263,121 Sep-13 76,632 Euro-Buxl 30 yr (Short) 11 1,840,454 Sep-13 22,381 Japanese Government Bond 10 yr (Short) 3 4,316,394 Sep-13 14,505 Japanese Government Bond 10 yr Mini (Long) 12 1,725,469 Sep-13 (6,945) U.K. Gilt 10 yr (Short) 5 850,971 Sep-13 34,740 U.S. Treasury Bond 30 yr (Long) 65 8,829,844 Sep-13 (12,749) U.S. Treasury Note 10 yr (Long) 187 23,667,188 Sep-13 (87,105) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds receivable $84,428,360) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, July1,2043 $5,000,000 7/15/13 $5,210,547 Federal National Mortgage Association, 3 1/2s, July1,2043 22,000,000 7/15/13 22,343,750 Federal National Mortgage Association, 3 1/2s, June1,2043 35,000,000 6/13/13 35,589,257 Federal National Mortgage Association, 3s, July1,2043 20,000,000 7/15/13 19,556,250 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $39,997,300 E $(426,966) 9/18/23 2.20% 3 month $1,694,090 USD-LIBOR-BBA 38,030,000 E 626,996 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,389,734) CAD 5,524,000 — 5/1/23 3 month CAD-BA-CDOR 2.135% (352,619) CAD 13,692,000 — 4/26/23 2.17% 3 month 828,629 CAD-BA-CDOR CAD 2,080,000 — 6/3/23 2.515% 3 month 69,910 CAD-BA-CDOR Barclays Bank PLC $1,456,000 25,043 6/19/23 3 month USD-LIBOR-BBA 2.00% (65,556) 1,820,000 (273) 6/19/15 0.40% 3 month 3,345 USD-LIBOR-BBA 39,887,000 E (15,281) 9/18/18 3 month USD-LIBOR-BBA 1.15% (1,068,696) 48,603,000 E 98,178 9/18/15 3 month USD-LIBOR-BBA 0.45% (40,340) 309,081,000 E 69,271 9/18/15 0.45% 3 month 950,152 USD-LIBOR-BBA 4,694,000 E 54,523 9/18/23 3 month USD-LIBOR-BBA 2.20% (194,400) 2,173,000 E 6,615 9/18/43 3.15% 3 month 146,534 USD-LIBOR-BBA 35,937,000 E (233,643) 9/18/23 2.20% 3 month 1,672,097 USD-LIBOR-BBA 32,646,000 — 6/5/20 1.78% 3 month 702,927 USD-LIBOR-BBA 17,126,000 — 6/5/28 3 month USD-LIBOR-BBA 2.87125% (586,800) AUD 5,051,000 — 5/3/23 3.7425% 6 month AUD-BBR- 204,269 BBSW AUD 4,266,000 — 5/22/23 3.86% 6 month AUD-BBR- 138,513 BBSW EUR 26,987,000 — 10/16/22 1.747% 6 month 104,821 EUR-EURIBOR- REUTERS EUR 53,658,000 E — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 25,842 EUR 4,839,000 — 5/21/23 1.567% 6 month 236,179 EUR-EURIBOR-Telerate EUR 9,407,000 — 5/22/23 6 month EUR-EURIBOR-Telerate 1.595% (427,185) Putnam VT Diversified Income Fund 25 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. EUR 1,617,000 $— 5/31/23 1.751% 6 month $43,910 EUR-EURIBOR-Telerate EUR 1,695,000 — 6/6/23 1.779% 6 month 41,385 EUR-EURIBOR-Telerate GBP 3,732,000 — 8/15/31 3.60% 6 month (454,178) GBP-LIBOR-BBA GBP 6,108,000 — 5/20/23 1.995% 6 month 446,703 GBP-LIBOR-BBA GBP 2,129,000 — 5/29/23 2.091% 6 month 129,170 GBP-LIBOR-BBA JPY 434,005,000 — 5/13/23 6 month JPY-LIBOR-BBA 0.7375% (112,069) JPY 333,718,000 — 5/24/43 6 month JPY-LIBOR-BBA 1.95% 1,963 JPY 1,115,524,000 — 5/29/43 1.965% 6 month (84,991) JPY-LIBOR-BBA SEK 11,491,000 — 5/2/23 2.065% 3 month 96,021 SEK-STIBOR-SIDE SEK 26,086,000 — 5/10/23 2.195% 3 month 174,106 SEK-STIBOR-SIDE SEK 34,120,000 — 5/16/23 2.1835% 3 month 234,512 SEK-STIBOR-SIDE Citibank, N.A. $6,357,000 E (67,936) 9/18/43 3 month USD-LIBOR-BBA 3.15% (477,263) 28,013,000 E 4,495 9/18/15 0.45% 3 month 84,332 USD-LIBOR-BBA 11,482,000 E 16,733 9/18/18 1.15% 3 month 319,972 USD-LIBOR-BBA 13,823,000 E 35,285 9/18/23 2.20% 3 month 768,319 USD-LIBOR-BBA GBP 4,837,000 — 4/26/23 6 month GBP-LIBOR-BBA 1.815% (461,047) PLN 5,226,000 — 1/17/23 3.84% 6 month 34,577 PLN-WIBOR-WIBO Credit Suisse International $107,019,000 E 50,721 9/18/18 1.15% 3 month 2,877,093 USD-LIBOR-BBA 8,137,000 E 13,930 9/18/15 3 month USD-LIBOR-BBA 0.45% (9,260) 74,433,500 E 378,308 9/18/23 3 month USD-LIBOR-BBA 2.20% (3,568,901) 4,936,900 E (100,022) 9/18/23 2.20% 3 month 161,782 USD-LIBOR-BBA 20,505,000 E (15,676) 9/18/15 0.45% 3 month 42,764 USD-LIBOR-BBA 4,155,000 E 30,611 9/18/43 3.15% 3 month 298,152 USD-LIBOR-BBA AUD 7,718,000 — 4/26/23 6 month AUD-BBR-BBSW 3.8725% (235,967) AUD 4,761,000 — 5/10/23 6 month AUD-BBR-BBSW 3.73% (197,921) AUD 4,316,000 — 5/23/23 3.88% 6 month 133,739 AUD-BBR-BBSW CAD 3,246,000 — 5/6/23 3 month CAD-BA-CDOR 2.2625% (173,164) CAD 3,580,000 — 4/25/23 3 month CAD-BA-CDOR 2.208% (204,824) CAD 8,180,000 — 4/29/23 3 month CAD-BA-CDOR 2.15% (510,144) CAD 2,723,000 — 6/20/23 3 month CAD-BA-CDOR 2.825% (22,680) CHF 5,228,000 — 5/3/23 1.0075% 6 month 244,600 CHF-LIBOR-BBA CHF 5,228,000 — 5/3/23 1.01875% 6 month 238,688 CHF-LIBOR-BBA 26 Putnam VT Diversified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. EUR 18,240,000 $— 6/28/14 0.85% 6 month $(97,723) EUR-EURIBOR- REUTERS EUR 15,044,000 — 5/22/23 6 month EUR-EURIBOR-Telerate 1.601% (672,075) EUR 3,244,000 — 5/27/23 1.643% 6 month 130,097 EUR-EURIBOR-Telerate GBP 3,684,000 — 5/20/23 6 month GBP-LIBOR-BBA 2.0025% (265,511) SEK 26,241,000 — 5/2/23 2.07% 3 month 217,519 SEK-STIBOR-SIDE SEK 31,497,000 — 5/27/23 3 month SEK-STIBOR-SIDE 2.2275% (201,036) SEK 22,999,000 — 6/3/23 3 month SEK-STIBOR-SIDE 2.3475% (111,228) Deutsche Bank AG $11,879,000 E (1,164) 9/18/15 3 month USD-LIBOR-BBA 0.45% (35,019) 1,704,000 E (1,229) 9/18/18 3 month USD-LIBOR-BBA 1.15% (46,232) 21,126,000 E 9,870 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,110,442) 95,000 E 331 9/18/43 3.15% 3 month 6,448 USD-LIBOR-BBA Goldman Sachs International 2,365,000 E (27,505) 9/18/18 1.15% 3 month 34,955 USD-LIBOR-BBA 24,513,000 — 5/21/23 3 month USD-LIBOR-BBA 2.077% (1,283,594) 12,273,000 — 5/22/23 2.06875% 3 month 652,706 USD-LIBOR-BBA 17,778,000 E 133,928 9/18/43 3 month USD-LIBOR-BBA 3.15% (1,010,798) 22,170,900 E (213,450) 9/18/23 2.20% 3 month 962,272 USD-LIBOR-BBA 20,880,000 E 1,905 9/18/15 3 month USD-LIBOR-BBA 0.45% (57,603) 349,000 E 673 9/18/18 3 month USD-LIBOR-BBA 1.15% (8,544) 19,670,900 E 325,539 9/18/23 3 month USD-LIBOR-BBA 2.20% (717,609) AUD 4,037,000 — 5/1/23 3.775% 6 month 153,430 AUD-BBR-BBSW AUD 15,380,000 — 4/26/23 6 month AUD-BBR-BBSW 3.8825% (458,417) AUD 2,753,000 — 5/27/23 3.955% 6 month 69,949 AUD-BBR-BBSW CAD 4,522,000 — 4/25/23 3 month CAD-BA-CDOR 2.2069% (259,158) CAD 6,199,000 — 5/23/23 2.41% 3 month 259,016 CAD-BA-CDOR CAD 3,221,000 — 5/30/23 2.534% 3 month 101,934 CAD-BA-CDOR CHF 14,231,000 — 5/2/23 6 month CHF-LIBOR-BBA 1.008% (664,055) CHF 4,187,000 — 5/13/23 1.0325% 6 month 188,505 CHF-LIBOR-BBA CHF 3,387,000 — 5/16/23 1.065% 6 month 141,900 CHF-LIBOR-BBA CHF 2,152,000 — 7/1/23 6 month CHF-LIBOR-BBA 1.5175% 23 CHF 7,500,000 — 7/2/23 6 month CHF-LIBOR-BBA 1.515% (1,985) EUR 8,610,000 — 10/18/22 1.818% 6 month (40,694) EUR-EURIBOR- REUTERS EUR 231,753,000 E — 8/16/17 1 year EUR-EONIA-OIS-COMPOUND 1.102% (841,635) EUR 56,223,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (45,702) EUR 56,223,000 — 8/30/14 0.309% 3 month (149,747) EUR-EURIBOR- REUTERS EUR 56,223,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (45,710) Putnam VT Diversified Income Fund 27 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 56,223,000 $— 8/31/14 0.314% 3 month $(156,970) EUR-EURIBOR- REUTERS EUR 56,223,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (83,128) EUR 56,223,000 — 9/3/14 0.283% 3 month (108,770) EUR-EURIBOR- REUTERS EUR 6,812,000 — 2/22/23 6 month EUR-EURIBOR-Telerate 1.9135% 11,470 EUR 32,204,000 — 2/22/15 0.59% 6 month (60,517) EUR-EURIBOR-Telerate EUR 9,382,000 — 5/22/23 1.595% 6 month 426,050 EUR-EURIBOR-Telerate GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 23,404 GBP 6,714,000 — 5/20/23 6 month GBP-LIBOR-BBA 1.9963% (489,782) GBP 2,983,000 — 5/23/23 2.01625% 6 month 209,898 GBP-LIBOR-BBA GBP 2,642,000 — 5/30/23 2.0475% 6 month 176,567 GBP-LIBOR-BBA JPY 516,063,000 — 5/28/23 1.015% 6 month (4,557) JPY-LIBOR-BBA SEK 28,404,000 — 5/27/23 3 month SEK-STIBOR-SIDE 2.2375% (177,484) JPMorgan Chase Bank N.A. $12,279,000 — 2/28/18 0.92% 3 month 256,806 USD-LIBOR-BBA 8,466,000 E (20,389) 9/18/18 1.15% 3 month 203,198 USD-LIBOR-BBA 63,463,200 E (684,145) 9/18/23 2.20% 3 month 2,681,308 USD-LIBOR-BBA 21,847,900 E 481,648 9/18/23 3 month USD-LIBOR-BBA 2.20% (676,946) 4,783,000 E (1,155) 9/18/15 0.45% 3 month 12,477 USD-LIBOR-BBA 3,489,000 — 6/7/23 3 month USD-LIBOR-BBA 2.343% (103,138) AUD 4,787,000 — 4/30/23 3.805% 6 month 170,747 AUD-BBR-BBSW AUD 5,906,000 — 4/26/23 6 month AUD-BBR-BBSW 3.8875% (173,714) CAD 4,790,000 — 9/21/21 2.3911% 3 month 101,317 CAD-BA-CDOR CAD 12,838,000 — 2/26/18 3 month CAD-BA-CDOR 1.65% (276,340) CAD 4,021,000 — 6/26/23 3 month CAD-BA-CDOR 2.9775% 16,915 CAD 5,319,000 — 4/26/23 2.1706% 3 month 321,643 CAD-BA-CDOR CAD 5,109,000 — 5/15/23 2.384% 3 month 222,237 CAD-BA-CDOR CAD 2,270,000 — 6/14/23 2.6025% 3 month 60,891 CAD-BA-CDOR GBP 5,714,000 — 2/20/23 2.226% 6 month 167,617 GBP-LIBOR-BBA GBP 28,206,000 — 2/20/15 6 month GBP-LIBOR-BBA 0.668% (55,178) ILS 12,197,000 — 6/19/23 3 month TELBOR03 3.41% (73,194) ILS 5,950,000 — 6/21/23 3 month TELBOR03 3.59% (11,042) JPY 548,426,000 — 5/7/43 1.74375% 6 month 255,201 JPY-LIBOR-BBA JPY 514,340,000 — 6/3/43 6 month JPY-LIBOR-BBA 1.945% 1,661 JPY 146,255,000 — 6/7/43 1.955% 6 month (1,644) JPY-LIBOR-BBA 28Putnam VT Diversified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. PLN 5,226,000 $— 1/16/23 3.855% 6 month $27,495 PLN-WIBOR-WIBO PLN 5,226,000 — 1/21/23 3.81% 6 month 38,893 PLN-WIBOR-WIBO Royal Bank of Scotland PLC (The) $2,269,000 (30,062) 6/19/23 2.00% 3 month 111,124 USD-LIBOR-BBA Total E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $12,000,100 E $(197,931) 9/18/23 2.20% 3 month $438,434 USD-LIBOR-BBA 34,246,500 E 915,921 9/18/23 3 month USD-LIBOR-BBA 2.20% (900,171) 10,529,300 (14,617) 6/21/23 3 month USD-LIBOR-BBA 2.3625% (321,748) 42,117,300 106,843 7/2/23 3 month USD-LIBOR-BBA 2.58% (338,337) 1,395,000 E 6,972 9/18/15 3 month USD-LIBOR-BBA 0.45% 2,996 10,571,000 E (43,972) 9/18/15 0.45% 3 month (13,845) USD-LIBOR-BBA 14,236,000 E (391,366) 9/18/23 2.20% 3 month 363,570 USD-LIBOR-BBA 2,108,000 (28) 6/10/23 3 month USD-LIBOR-BBA 2.27% (77,298) GBP 10,679,000 E (89) 12/24/18 2.04% 6 month (205,228) GBP-LIBOR-BBA GBP 11,241,000 E (140) 12/24/23 6 month GBP-LIBOR-BBA 2.8675% 226,053 GBP 2,526,000 E (70) 12/24/43 3.46% 6 month (44,444) GBP-LIBOR-BBA $14,261,500 (299) 7/2/28 3.20125% 3 month (66,758) USD-LIBOR-BBA 15,421,000 E 41,956 9/18/15 3 month USD-LIBOR-BBA 0.45% (1,993) 9,254,000 E 338,059 9/18/23 3 month USD-LIBOR-BBA 2.20% (152,681) 31,544,000 E (1,251,999) 9/18/23 2.20% 3 month 420,781 USD-LIBOR-BBA 34,151,000 E (85,720) 9/18/15 0.45% 3 month 11,611 USD-LIBOR-BBA 5,000,000 (66) 7/2/23 2.7025% 3 month (3,316) USD-LIBOR-BBA 27,187,500 (310) 7/2/20 3 month USD-LIBOR-BBA 2.1650% 43,163 27,800,000 (224) 6/26/18 1.765% 3 month (294,812) USD-LIBOR-BBA 7,100,000 (241) 6/26/43 3.55% 3 month (159,030) USD-LIBOR-BBA 30,000,000 (396) 6/26/23 3 month USD-LIBOR-BBA 2.875% 518,330 EUR 11,800,000 (209) 6/20/23 1.835% 6 month 224,711 EUR-EURIBOR-Telerate EUR 16,200,000 E (236) 7/2/23 2.895% 6 month (21,955) EUR-EURIBOR-Telerate EUR 2,623,000 (45) 7/2/23 2.0125% 6 month (3,084) EUR-EURIBOR-Telerate GBP 10,679,000 E (156) 9/10/18 6 month GBP-LIBOR-BBA 1.38% (209,194) GBP 1,396,000 (29) 6/6/23 2.10% 6 month 84,228 GBP-LIBOR-BBA GBP 2,526,000 E (134) 9/10/43 6 month GBP-LIBOR-BBA 3.17875% (140,979) Putnam VT Diversified Income Fund 29 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 11,241,000 E $(247) 9/10/23 2.29% 6 month $522,237 GBP-LIBOR-BBA JPY 174,043,000 (60) 7/1/43 6 month JPY-LIBOR-BBA 1.871% (31,015) $17,604,000 E (468,798) 9/18/23 2.20% 3 month 464,742 USD-LIBOR-BBA 10,696,000 E 12,694 9/18/15 3 month USD-LIBOR-BBA 0.45% (17,789) 11,397,000 (239) 6/12/28 3 month USD-LIBOR-BBA 2.93% (313,524) 21,729,000 (248) 6/12/20 1.8675% 3 month 354,349 USD-LIBOR-BBA 14,261,500 (299) 6/28/28 3.2625% 3 month (184,097) USD-LIBOR-BBA 27,187,500 (310) 6/28/20 3 month USD-LIBOR-BBA 2.24% 189,710 JPY 254,664,000 (91) 6/21/43 1.8975% 6 month 26,533 JPY-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $1,357,997 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $27,244 30 year Fannie Mae pools 473,112 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,491 30 year Fannie Mae pools 7,601,602 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (196,084) 30 year Fannie Mae pools 1,772,137 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 45,713 30 year Fannie Mae pools Barclays Bank PLC 542,825 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 609 30 year Fannie Mae pools 1,217,016 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 20,801 30 year Fannie Mae pools 1,043,895 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,172 30 year Fannie Mae pools 905,576 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 875 30 year Fannie Mae pools 2,578,381 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 51,726 30 year Fannie Mae pools 9,519,313 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 190,972 30 year Fannie Mae pools 600,591 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 12,049 30 year Fannie Mae pools 3,671,233 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (12,756) 30 year Fannie Mae pools 343,129 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (3,387) 30 year Fannie Mae pools 1,388,400 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 27,853 30 year Fannie Mae pools 124,812 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 2,504 30 year Fannie Mae pools 557,620 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 538 30 year Fannie Mae pools 30 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $3,903,343 $— 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $3,770 30 year Fannie Mae pools 2,391,163 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 47,970 30 year Fannie Mae pools 1,191,353 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 18,091 30 year Fannie Mae pools 3,202,418 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,127) 30 year Fannie Mae pools 2,980,481 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,878 30 year Fannie Mae pools 884,808 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (8,734) 30 year Fannie Mae pools 154,970 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,789 30 year Fannie Mae pools 850,235 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,954) 30 year Fannie Mae pools 7,240,000 — 4/7/16 (2.63%) USA Non Revised (266,497) Consumer Price Index- Urban (CPI-U) 379,740 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 367 30 year Fannie Mae pools 2,061,231 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 53,170 30 year Fannie Mae pools 1,899,763 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% (31,717) 30 year Fannie Mae pools 845,413 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% (14,114) 30 year Fannie Mae pools 3,440,863 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 69,029 30 year Fannie Mae pools 456,168 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 797 30 year Ginnie Mae II pools 2,788,102 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,693 30 year Fannie Mae pools 2,497,891 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (8,679) 30 year Fannie Mae pools 1,969,742 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (19,442) 30 year Fannie Mae pools 1,351,608 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,696) 30 year Fannie Mae pools 2,368,760 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 47,521 30 year Fannie Mae pools 675,622 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (14,927) 30 year Fannie Mae pools 425,909 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 478 30 year Fannie Mae pools 1,136,109 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 22,792 30 year Fannie Mae pools 3,268,589 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (18,127) 30 year Fannie Mae pools 12,770,066 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 12,332 30 year Fannie Mae pools 1,207,733 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% (20,163) 30 year Fannie Mae pools 2,644,794 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,554 30 year Fannie Mae pools 475,618 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 534 30 year Fannie Mae pools Putnam VT Diversified Income Fund 31 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,542,181 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $1,731 30 year Fannie Mae pools 1,118,260 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,255 30 year Fannie Mae pools 4,154,527 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (107,167) 30 year Fannie Mae pools 144,561 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 100 30 year Fannie Mae pools 148,458 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (516) 30 year Fannie Mae pools 7,647,921 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (26,573) 30 year Fannie Mae pools 5,019,984 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 3,484 30 year Fannie Mae pools 5,462,862 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 18,981 30 year Fannie Mae pools 3,585,681 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% (2,489) 30 year Fannie Mae pools 4,657,559 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (120,142) 30 year Fannie Mae pools 716,471 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (18,481) 30 year Fannie Mae pools 1,817,241 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (36,457) 30 year Fannie Mae pools 1,197,833 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (7,276) 30 year Fannie Mae pools 598,992 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (3,639) 30 year Fannie Mae pools 598,992 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (3,639) 30 year Fannie Mae pools 1,772,137 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 45,713 30 year Fannie Mae pools 1,202,047 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (7,302) 30 year Fannie Mae pools 3,121,980 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (18,965) 30 year Fannie Mae pools 1,202,047 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (7,302) 30 year Fannie Mae pools 2,966,151 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (59,506) 30 year Fannie Mae pools 83,924 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (292) 30 year Fannie Mae pools 3,494,735 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 70,110 30 year Fannie Mae pools 2,781,067 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (55,793) 30 year Fannie Mae pools 1,333,007 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 42,859 30 year Ginnie Mae II pools 802,135 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 25,791 30 year Ginnie Mae II pools 834,758 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 806 30 year Ginnie Mae II pools 1,017,769 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 32,724 30 year Ginnie Mae II pools 2,429,161 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (8,440) 30 year Fannie Mae pools 757,555 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 19,541 30 year Fannie Mae pools 32 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,740,985 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% $20,094 30 year Fannie Mae pools 249,746 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 2,882 30 year Fannie Mae pools 2,400,030 (5,438) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (20,017) 30 year Fannie Mae pools 1,364,775 640 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (765) 30 year Fannie Mae pools Citibank, N.A. 1,696,839 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,639 30 year Fannie Mae pools 3,903,343 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,770 30 year Fannie Mae pools 2,655,389 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,564 30 year Fannie Mae pools 1,462,540 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 29,341 30 year Fannie Mae pools 2,236,590 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (57,693) 30 year Fannie Mae pools 1,670,294 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% (20,018) 30 year Fannie Mae pools 3,628,081 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (72,785) 30 year Fannie Mae pools Credit Suisse International 1,115,241 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,077 30 year Fannie Mae pools 10,027,804 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% (167,414) 30 year Fannie Mae pools 2,507,253 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% (41,859) 30 year Fannie Mae pools 817,678 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16,404 30 year Fannie Mae pools 1,591,659 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,530) 30 year Fannie Mae pools 472,579 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,481 30 year Fannie Mae pools 2,242,759 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% (37,443) 30 year Fannie Mae pools 2,621,585 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (52,593) 30 year Fannie Mae pools 1,368,308 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 35,296 30 year Fannie Mae pools 1,772,137 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 45,713 30 year Fannie Mae pools 3,494,202 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 70,099 30 year Fannie Mae pools 757,555 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 19,541 30 year Fannie Mae pools 3,831,301 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (76,862) 30 year Fannie Mae pools 3,200,307 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (64,203) 30 year Fannie Mae pools 3,107,498 6,798 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (55,201) 30 year Fannie Mae pools 4,247,341 664 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (84,077) 30 year Fannie Mae pools Putnam VT Diversified Income Fund 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont. $3,136,834 $83,812 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% $25,029 30 year Fannie Mae pools 2,409,445 85,084 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 26,519 30 year Fannie Mae pools 2,479,704 61,605 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 15,682 30 year Fannie Mae pools 10,268,718 206,979 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 17,939 30 year Fannie Mae pools Deutsche Bank AG 1,591,659 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,530) 30 year Fannie Mae pools Goldman Sachs International 1,584,152 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 31,781 30 year Fannie Mae pools 438,178 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 6,654 30 year Fannie Mae pools 2,187,789 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 33,223 30 year Fannie Mae pools 4,140,000 — 3/1/16 2.47% USA Non Revised 107,557 Consumer Price Index- Urban (CPI-U) 3,105,000 — 3/3/16 2.45% USA Non Revised 77,594 Consumer Price Index- Urban (CPI-U) 722,179 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 8,335 30 year Fannie Mae pools 1,475,341 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 29,598 30 year Fannie Mae pools 1,472,522 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 37,984 30 year Fannie Mae pools 3,020,702 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 51,628 30 year Fannie Mae pools 3,020,702 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 51,628 30 year Fannie Mae pools 1,226,784 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 24,611 30 year Fannie Mae pools 1,348,267 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 34,779 30 year Fannie Mae pools 232,978 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 6,010 30 year Fannie Mae pools 3,064,294 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 61,475 30 year Fannie Mae pools 1,390,000 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 27,886 30 year Fannie Mae pools 4,882,020 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 125,932 30 year Fannie Mae pools 4,512,261 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 116,394 30 year Fannie Mae pools 1,114,740 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,873) 30 year Fannie Mae pools 418,751 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,455) 30 year Fannie Mae pools 8,400,742 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 216,692 30 year Fannie Mae pools 2,089,288 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 53,893 30 year Fannie Mae pools 702,467 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 14,093 30 year Fannie Mae pools 34 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $2,203,411 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $44,204 30 year Fannie Mae pools 774,713 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 11,765 30 year Fannie Mae pools 798,419 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 12,125 30 year Fannie Mae pools 2,044,996 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 41,026 30 year Fannie Mae pools 54,985 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 635 30 year Fannie Mae pools 1,648,383 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 42,520 30 year Fannie Mae pools 12,234,068 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 270,305 30 year Fannie Mae pools 839,324 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 12,746 30 year Fannie Mae pools 501,394 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 7,614 30 year Fannie Mae pools 1,678,493 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 25,489 30 year Fannie Mae pools 1,327,224 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 34,236 30 year Fannie Mae pools 353,782 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,083 30 year Fannie Mae pools 5,073,020 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 101,773 30 year Fannie Mae pools 2,921,880 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 58,617 30 year Fannie Mae pools 778,321 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,704) 30 year Fannie Mae pools 2,044,463 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 41,015 30 year Fannie Mae pools 1,535,614 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30,807 30 year Fannie Mae pools 3,947,578 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 79,195 30 year Fannie Mae pools 1,527,124 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,306) 30 year Fannie Mae pools 933,870 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,245) 30 year Fannie Mae pools 27,926 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 322 30 year Fannie Mae pools 71,625 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (249) 30 year Fannie Mae pools 190,854 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (663) 30 year Fannie Mae pools 475,246 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,534 30 year Fannie Mae pools 489,797 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 5,653 30 year Fannie Mae pools 979,449 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 11,304 30 year Fannie Mae pools 1,913,783 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 38,393 30 year Fannie Mae pools 1,307,859 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 26,238 30 year Fannie Mae pools 2,506,374 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 50,282 30 year Fannie Mae pools Putnam VT Diversified Income Fund 35 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $1,788,438 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $35,879 30 year Fannie Mae pools 3,725,691 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 74,743 30 year Fannie Mae pools 3,387,525 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 67,959 30 year Fannie Mae pools 3,933,301 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 67,226 30 year Fannie Mae pools 3,842,502 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (77,087) 30 year Fannie Mae pools 3,828,634 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (76,808) 30 year Fannie Mae pools 569,388 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (11,423) 30 year Fannie Mae pools 569,388 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (11,423) 30 year Fannie Mae pools 1,372,818 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (35,412) 30 year Fannie Mae pools 1,670,294 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 20,018 30 year Fannie Mae pools 875,268 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (10,102) 30 year Fannie Mae pools 857,142 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 13,016 30 year Fannie Mae pools 1,585,219 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 31,802 30 year Fannie Mae pools 1,573,730 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 40,595 30 year Fannie Mae pools 3,270,180 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (65,605) 30 year Fannie Mae pools 3,246,162 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 83,735 30 year Fannie Mae pools 3,400,083 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 58,113 30 year Fannie Mae pools 1,772,137 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 45,713 30 year Fannie Mae pools 2,110,069 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 42,331 30 year Fannie Mae pools 3,237,644 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 64,952 30 year Fannie Mae pools 1,514,609 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 39,070 30 year Fannie Mae pools 2,494,106 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 50,036 30 year Fannie Mae pools 3,153,472 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (81,344) 30 year Fannie Mae pools 882,311 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (22,759) 30 year Fannie Mae pools 5,057,552 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (101,462) 30 year Fannie Mae pools 5,057,552 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (101,462) 30 year Fannie Mae pools 3,486,201 5,992 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (63,947) 30 year Fannie Mae pools 3,705,605 115,220 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 26,072 30 year Fannie Mae pools EUR 11,800,000 — 6/20/23 1.84% Eurostat Eurozone HICP 21,810 excluding tobacco 36 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. GBP 2,780,000 $— 3/30/17 (3.0925%) GBP Non-revised UK Retail $(36,109) Price Index GBP 2,780,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail (42,282) Price Index GBP 5,560,000 — 9/20/17 2.6625% GBP Non-revised UK Retail (169,130) Price Index GBP 2,780,000 — 9/21/17 2.66% GBP Non-revised UK Retail (84,565) Price Index GBP 2,780,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail (42,282) Price Index JPMorgan Chase Bank N.A. $4,955,142 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 99,408 30 year Fannie Mae pools 3,243,657 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 83,671 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB–/P $5,468 $80,000 5/11/63 300 bp $(2,508) CMBX NA BBB Index BBB–/P 10,546 175,000 5/11/63 300 bp (6,901) CMBX NA BBB Index BBB–/P 21,545 349,000 5/11/63 300 bp (13,250) CMBX NA BBB Index BBB–/P 20,577 361,000 5/11/63 300 bp (15,415) Barclays Bank PLC Irish Gov’t, 4.50%, 4/18/2020 — (45,669) 570,000 9/20/17 (100 bp) (36,449) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (93,003) 570,000 9/20/17 (100 bp) (37,499) Credit Suisse International CMBX NA BBB Index BBB–/P 1,734 59,000 5/11/63 300 bp (4,149) CMBX NA BBB Index BBB–/P 1,342 173,000 5/11/63 300 bp (15,906) CMBX NA BBB Index BBB–/P 22,612 185,000 5/11/63 300 bp 4,167 CMBX NA BBB Index BBB–/P 18,041 186,000 5/11/63 300 bp (503) CMBX NA BBB Index BBB–/P 3,769 197,000 5/11/63 300 bp (15,871) CMBX NA BBB Index BBB–/P 23,720 298,000 5/11/63 300 bp (5,991) CMBX NA BBB Index BBB–/P 4,029 347,000 5/11/63 300 bp (30,567) CMBX NA BBB Index BBB–/P 25,423 349,000 5/11/63 300 bp (9,372) CMBX NA BBB Index BBB–/P 35,985 371,000 5/11/63 300 bp (1,004) CMBX NA BBB Index BBB–/P 41,918 371,000 5/11/63 300 bp 4,930 CMBX NA BBB Index BBB–/P 5,900 384,000 5/11/63 300 bp (32,385) CMBX NA BBB Index BBB–/P 30,800 386,000 5/11/63 300 bp (7,684) CMBX NA BBB Index BBB–/P 30,042 388,000 5/11/63 300 bp (8,642) CMBX NA BBB Index BBB–/P 25,590 389,000 5/11/63 300 bp (13,194) CMBX NA BBB Index BBB–/P 11,988 394,000 5/11/63 300 bp (27,293) CMBX NA BBB Index BBB–/P 6,960 395,000 5/11/63 300 bp (32,422) CMBX NA BBB Index BBB–/P 38,549 503,000 5/11/63 300 bp (11,600) CMBX NA BBB Index BBB–/P 40,175 979,000 5/11/63 300 bp (57,431) Spain Gov’t, 5.50%, 7/30/2017 — (67,198) 570,000 9/20/17 (100 bp) (32,259) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 60,808 520,000 3/20/17 500 bp (190,796) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B+/P — EUR 405,000 9/20/13 715 bp 9,811 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 375,000 9/20/13 535 bp 6,138 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 375,000 9/20/13 477 bp 5,391 Putnam VT Diversified Income Fund37 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank N.A. NA HY Series 20 Index B+/P $(118,323) $3,572,000 6/20/18 500 bp $(6,813) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 1,189 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2013. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $262,252 $142 $100,609 Total common stocks Convertible bonds and notes — 148,281 — Convertible preferred stocks 166,208 487,618 — Corporate bonds and notes — 144,908,105 — Foreign government and agency bonds and notes — 42,728,042 — Mortgage-backed securities — 182,701,376 — Preferred stocks — 777,844 — Senior loans — 5,347,087 — U.S. government and agency mortgage obligations — 172,951,052 — U.S. treasury obligations — 1,846,460 — Warrants — 2,960 — Short-term investments 12,171,996 11,812,092 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,277,949) $— Futures contracts (103,890) — — TBA sale commitments — (82,699,804) — Interest rate swap contracts — 1,250,676 — Total return swap contracts — 836,828 — Credit default contracts — (747,606) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 38 Putnam VT Diversified Income Fund Statement of assets and liabilities 6/30/13 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $567,457,231) $569,220,128 Affiliated issuers (identified cost $7,191,996) (Note 6) 7,191,996 Cash 457,295 Foreign currency (cost $363) (Note 1) 364 Interest and other receivables 5,046,881 Receivable for shares of the fund sold 10,075 Receivable for investments sold 7,136,615 Receivable for sales of delayed delivery securities (Note 1) 84,530,248 Unrealized appreciation on forward currency contracts (Note 1) 3,007,230 Unrealized appreciation on OTC swap contracts (Note 1) 25,924,649 Premium paid on OTC swap contracts (Note 1) 2,168,527 Receivable for variation margin (Note 1) 549,734 Total assets Liabilities Payable for investments purchased 5,810,459 Payable for purchases of delayed delivery securities (Note 1) 159,354,080 Payable for shares of the fund repurchased 694,968 Payable for compensation of Manager (Note 2) 191,796 Payable for custodian fees (Note 2) 42,573 Payable for investor servicing fees (Note 2) 35,324 Payable for Trustee compensation and expenses (Note 2) 132,358 Payable for administrative services (Note 2) 758 Payable for distribution fees (Note 2) 60,788 Payable for variation margin (Note 1) 632,350 Unrealized depreciation on OTC swap contracts (Note 1) 24,760,634 Premium received on OTC swap contracts (Note 1) 3,418,918 Unrealized depreciation on forward currency contracts (Note 1) 4,285,179 TBA sale commitments, at value (proceeds receivable $84,428,360) (Note 1) 82,699,804 Collateral on certain derivative contracts, at value (Note 1) 7,793,860 Other accrued expenses 107,005 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $475,487,562 Undistributed net investment income (Note 1) 10,359,349 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (74,266,128) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,642,105 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $126,812,920 Number of shares outstanding 17,553,299 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.22 Computation of net asset value Class IB Net assets $288,409,968 Number of shares outstanding 39,912,697 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.23 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 39 Statement of operations Six months ended 6/30/13 (Unaudited) Investment income Interest (net of foreign tax of $6,868) (including interest income of $16,038 from investments in affiliated issuers) (Note 6) $13,807,818 Dividends 46,459 Total investment income Expenses Compensation of Manager (Note 2) 1,219,815 Investor servicing fees (Note 2) 223,103 Custodian fees (Note 2) 53,591 Trustee compensation and expenses (Note 2) 19,235 Distribution fees (Note 2) 389,657 Administrative services (Note 2) 5,053 Other 138,529 Total expenses Expense reduction (Note 2) (160) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 7,135,918 Net increase from payments by affiliates (Note 2) 9,175 Net realized gain on swap contracts (Note 1) 3,656,133 Net realized loss on futures contracts (Note 1) (251,077) Net realized gain on foreign currency transactions (Note 1) 3,666,568 Net realized gain on written options (Notes 1 and 3) 883,223 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (1,633,525) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period (11,752,182) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/13* 12/31/12 Increase (decrease) in net assets Operations: Net investment income $11,805,454 $23,110,851 Net realized gain (loss) on investments and foreign currency transactions 15,099,940 (34,885,727) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (13,385,707) 62,088,912 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,499,706) (7,963,760) Class IB (10,005,596) (17,976,606) Decrease from capital share transactions (Note 4) (31,333,798) (12,903,195) Total increase (decrease) in net assets Net assets: Beginning of period 447,542,301 436,071,826 End of period (including undistributed net investment income of $10,359,349 and $13,059,197, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 40 Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/13† .20 .02 (.26) — * .37 * 2.73 * 123 * 12/31/12 .37 .43 (.42) — .77 5.24 170 12/31/11 .41 (.60) (.78) — f,g .76 5.55 155 12/31/10 .72 .23 (1.21) — .74 h 9.41 115 12/31/09 .61 2.29 (.51) — .77 i,j 9.07 i 168 12/31/08 .47 (3.07) (.49) — f,k .74 i 6.19 i 198 Class IB 6/30/13† .19 .03 (.24) — * .50 * 2.61 * 123 * 12/31/12 .35 .43 (.40) — 1.02 4.99 170 12/31/11 .39 (.60) (.76) — f,g 1.01 5.30 155 12/31/10 .70 .23 (1.19) — .99 h 9.13 115 12/31/09 .61 2.30 (.49) — 1.02 i,j 8.95 i 168 12/31/08 .43 (2.98) (.47) — f,k .99 i 5.71 i 198 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.13% 12/31/08 0.13 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 41 Notes to financial statements 6/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through June 30, 2013. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade (sometimes referred to as “junk bonds”) in quality and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. 42 Putnam VT Diversified Income Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to isolate prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries and to gain exposure to rates of inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Putnam VT Diversified Income Fund 43 Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,466,629 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $8,668,924. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains 44 Putnam VT Diversified Income Fund earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $82,206,830 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $13,264,064 $15,144,348 $28,408,412 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $581,681,243, resulting in gross unrealized appreciation and depreciation of $10,321,288 and $15,590,407, respectively, or net unrealized depreciation of $5,269,119. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 55.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $9,175 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $65,927 Class IB 157,176 Total $223,103 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $160 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $327, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $389,657 Putnam VT Diversified Income Fund 45 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $517,763,086 and $484,689,292, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap Written option Written option contract amounts option premiums number of contracts premiums Written options outstanding at the beginning of the reporting period USD 47,642,000 $917,109 — $— EUR — $— — $— Options opened USD 1,540,124,189 52,383 45 17,493 EUR 199,977,000 2,307,597 — — Options exercised USD (137,761,600) (14,478) — — EUR — Options expired USD — — (45) (17,493) EUR — Options closed USD (1,450,004,589) (955,014) — — EUR (199,977,000) (2,307,597) — — Written options outstanding at the end of the reporting period USD — $— — $— EUR — $— — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/13 Year ended 12/31/12 Six months ended 6/30/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 186,434 $1,367,340 398,811 $2,839,010 2,391,230 $17,548,640 6,619,005 $46,041,621 Shares issued in connection with reinvestment of distributions 620,649 4,499,706 1,164,292 7,963,760 1,380,082 10,005,596 2,628,159 17,976,606 807,083 5,867,046 1,563,103 10,802,770 3,771,312 27,554,236 9,247,164 64,018,227 Shares repurchased (1,534,481) (11,268,795) (2,846,862) (19,962,907) (7,293,198) (53,486,285) (9,726,904) (67,761,285) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased option contracts (contract amount) —* Purchased swap option contracts (contract amount) $449,400,000 Written option contracts (number of contracts) —* Written swap option contracts (contract amount) $387,900,000 Futures contracts (number of contracts) 800 Forward currency contracts (contract amount) $434,500,000 OTC interest rate swap contracts (notional) $2,507,900,000 Centrally cleared interest rate swap contracts (notional) $237,700,000 OTC total return swap contracts (notional) $407,400,000 OTC credit default swap contracts (notional) $20,900,000 Warrants (number of warrants) 100 *For the reporting period, the transaction volume was minimal. 46 Putnam VT Diversified Income Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $233,702 Payables $981,308 Foreign exchange contracts Receivables 3,007,230 Payables 4,285,179 Equity contracts Investments 2,960 Payables — Interest rate contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation 33,792,369* Unrealized depreciation 31,808,755* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(25,207) $(25,207) Foreign exchange contracts — — 3,667,805 — $3,667,805 Interest rate contracts (316,276) (251,077) — 3,681,340 $3,113,987 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(480,296) $(480,296) Foreign exchange contracts — — — (1,615,167) — $(1,615,167) Equity contracts (8,196) — $(8,196) Interest rate contracts — 1,070,349 (90,780) — 2,979,749 $3,959,318 Total Note 6 — Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $46,431,444 $33,271,125 $79,702,569 $8,957 $— Putnam Short Term Investment Fund* — 118,171,945 110,979,949 7,081 7,191,996 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Diversified Income Fund 47 Note 9 — Off setting of fi nancial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N. A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts*# $3,019,595 $5,510,479 $— $1,150,687 $4,378,800 $6,117 $3,653,034 $— $5,244,095 $— $141,186 $— $— $— $23,103,993 Centrally cleared interest rate swap contracts*** — — 548,558 — 548,558 OTC Total return swap contracts*# 82,448 881,935 — 37,314 197,611 — 2,834,626 — 183,079 — 4,217,013 OTC Credit default swap contracts*# — 64,724 — — 34,939 21,340 — — 112,699 — 233,702 Futures contracts*** — 1,176 — 1,176 Forward currency contracts# 200,188 368,078 — 200,966 462,773 411,652 144,464 261,105 249,466 — — 184,846 165,924 357,768 3,007,230 Total Assets Liabilities : OTC Interest rate swap contracts*# 2,369,349 3,196,678 — 870,374 6,662,672 1,199,170 7,128,504 — 1,852,844 — 23,279,591 Centrally cleared interest rate swap contracts*** — — 617,558 — 617,558 OTC Total return swap contracts*# 196,084 937,283 — 150,496 944,955 5,530 1,145,837 — 3,380,185 OTC Credit default swap contracts*# 96,210 — — — 633,494 251,604 — 981,308 Futures contracts*** — 14,792 — 14,792 Forward currency contracts# 287,775 335,093 — 727,473 720,010 316,077 17,638 160,834 784,623 — — 297,164 238,778 399,714 4,285,179 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)##† $352,813 $2,356,162 $— $240,242 $(3,887,008) $(1,333,272) $(1,435,739) $— $3,151,872 $— $110,000 $— $(72,854) $— $(517,784) Net amount $— $— $(69,000) $(599,618) $— $— $(224,116) $100,271 $— $(13,616) $31,186 $(112,318) $— $(41,946) $(929,157) * Excludes premiums. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. # Covered by master netting agreement. *** Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. ## Any over- collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. 48 Putnam VT Div ersified Income Fund Putnam VT Div ersified Income Fund 4 9 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an 50 Putnam VT Diversified Income Fund appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net Putnam VT Diversified Income Fund 51 asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — General Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 3rd 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 66, 54 and 45 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the one-year period ended December 31, 2012 had been favorable, expressed concern about your fund’s fourth quartile performance over the five-year period then ended and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the five-year period was due in significant part to the fund’s particularly weak performance in 2008 and 2011. They noted Putnam Management’s observation that performance in 2008 was largely attributable to the fund’s investments in commercial and residential mortgage-backed securities, which significantly underperformed during the economic downturn in 2008. They also noted Putnam Management’s view that performance in 2011 was hurt by the fund’s relative emphasis on shorter duration investments, which reduced the fund’s sensitivity to interest rate changes but detracted from performance, as well as by the fund’s exposure to high yield, non-Agency residential mortgage-backed securities and to emerging markets coupled with currency exposure to the Australian dollar. The Trustees considered that, although the fund had not performed well over the five-year period ended December 31, 2012, the fund ranked in the first quartile for the one-year period, and that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 52 Putnam VT Diversified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Diversified Income Fund 53 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. 282487 8/13 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 29, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 29, 2013
